Filed 11/18/21 Law Offices of Benjamin Pavone v. Willis CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 LAW OFFICES OF BENJAMIN                                              D075817
 PAVONE, PC et al.,
      Plaintiffs, Cross-defendants, and
 Appellants,
           v.
                                                                      (Super. Ct. No. 37-2017-
 MYZSA WILLIS,
                                                                      00007364-CU-BC-CTL)
      Defendant, Cross-complainant,
 and Respondent.


         APPEAL from a judgment of the Superior Court of San Diego County,
Kenneth J. Medel, Judge. Affirmed.

         Pavone & Fonner; Law Office of Benjamin Pavone and Benjamin
Pavone in pro. per., for Plaintiffs, Cross-defendants and Appellants.
         No appearance by Defendant, Cross-complainant, and Respondent.
         Plaintiffs and Cross-defendants Law Offices of Benjamin Pavone, PC
(LOBP) and Pavone & Fonner, LLP (P&F, and together with LOBP, Firms)
filed an action to recover attorney fees against defendant and cross-
complainant Myzsa Willis (Willis) and defendants McCall Prentice (McCall)
and Jerne Willis (Jerne). In turn, Willis filed a cross-complaint against
Firms and cross-defendant Benjamin Pavone (together Cross-defendants),
alleging fraud, breach of contract, professional negligence, and other cross-
claims. After a trial, the jury returned special verdicts that found, inter alia,
in favor of P&F on its common count against Willis for services rendered and
against Cross-defendants on Willis’s cross-claims for intentional
misrepresentation, negligent misrepresentation, breach of fiduciary duty,
breach of contract, and professional negligence. The trial court entered
judgment on the special verdicts.
      On appeal, Cross-defendants challenge the judgment’s award against
them and raise 25 contentions in a span of about 40 pages of their appellants’
brief. As we explain below, Cross-defendants have waived or forfeited most of
their contentions for failure to properly state the material facts, failure to
make substantive legal arguments, failure to show prejudicial error, and/or
other reasons and therefore we need not, and in general will not, address the
merits of those contentions. As to the remaining contentions, we conclude
Cross-defendants have not met their burden on appeal to show there was any
prejudicial error requiring reversal of the judgment against them.

              FACTUAL AND PROCEDURAL BACKGROUND1
      In the 1950’s, William McClain (William) and Teresa McClain (Teresa)
married and later had two children, Billena Willis (Billena) and Carol
Holland (Carol). Billena had three children: Jerne, McCall, and Willis.



1      Because Cross-defendants’ evidentiary contentions primarily involve
challenges to the sufficiency of the evidence to support the judgment, we
recite the facts in the manner most favorably to the judgment and resolve all
conflicts in favor of Willis. (Meister v. Mensinger (2014) 230 Cal.App.4th 381,
387; SCI California Funeral Services, Inc. v. Five Bridges Foundation (2012)
203 Cal.App.4th 549, 553–554; Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1233, fn. 2.) Conflicts in the evidence are noted only where relevant to the
issues on appeal. (Meister, at p. 387.) People v. Smith (2005) 37 Cal.4th 733,
739, cited by Cross-defendants, does not support, much less require, a
different approach to our statement of facts.

                                        2
      The McClains bought residential property on Oliver Avenue in the
Pacific Beach neighborhood of San Diego, lived in its back house, and rented
the front house to tenants. They also bought a single family residence on
Mount Aladin Avenue in the Clairemont neighborhood in which their adult
daughter, Billena, lived and raised her children. The McClains made the
down payment for the Aladin home, while Billena made the installment
payments on its mortgage.
      In 2003, the McClains, as trustors and trustees, executed a revocable
living trust (Trust), providing, inter alia, that Billena would act as their first
successor trustee and Billena and Carol would inherit the Trust property on
their deaths. In 2007, William and Carol died, leaving Teresa as the sole
trustor and trustee of the Trust and Billena as its sole successor trustee and
beneficiary. The Trust’s property included the Oliver and Aladin properties.
      In 2011, Teresa executed a first amendment to the Trust, making
Billena its sole successor beneficiary and providing that, if Billena
predeceased Teresa, then Willis would be its sole successor beneficiary. It
also provided that if Billena were unable or unwilling to serve as the Trust’s
successor trustee, Willis would serve as its successor trustee. Teresa also
executed a durable power of attorney, which appointed Billena as her
attorney-in-fact in the event of her incapacity and, if Billena were unable or
unwilling to so act, Willis would then serve as her attorney-in-fact. In 2013,
Teresa executed a second amendment to the Trust, appointing Billena as a
co-trustee and reaffirming the other terms of the Trust.
      By early 2015, Teresa was experiencing memory problems that led
Billena to move in with her, provide daily care for her, and manage much of
her finances. However, Billena had been diagnosed with cancer and planned
to travel to Hawaii for alternative treatment. Barbara Carson (Barbara),


                                         3
Teresa’s sister from Indiana, arrived in San Diego in late May to care for
Teresa in San Diego while Billena was away.
      In early June, Teresa obtained temporary restraining orders (TROs)
against Billena, McCall, and Willis. Teresa thereafter retained attorney
James Stoffel to represent her regarding the TROs and her trust and estate
matters. Teresa also revoked her 2011 durable power of attorney.
      Also, in June, Billena resigned, ostensibly, as the successor trustee of
the Trust, leaving Willis to act as its successor trustee.
      In or about July, Billena and Teresa met with Stoffel, Teresa’s
attorney. Stoffel summarized the meeting in a letter to Billena’s attorney,
William Freed, who was not in attendance per his election. Stoffel stated
that the meeting went well and it was his advice that the two sides work
together without litigation in order to help Teresa. In particular, he
suggested that Freed’s clients (presumably referring to Billena and Willis)
voluntarily resign as trustees of the Trust and mutually agree on the
appointment of an independent fiduciary who would serve as trustee of the
Trust and as Teresa’s proposed conservator and look out for Teresa’s best
interest. Stoffel stated that Teresa had made it clear to him that she did not
want Billena, Willis, or McCall handling her finances or residing with her
any longer. In response, Freed sent Stoffel a letter agreeing that they should
create better harmony among the family members. Freed also agreed that
the appointment of a professional fiduciary would help accomplish that.
Freed stated he had contacted Patricia Fister, a professional fiduciary,
regarding acting as conservator of Teresa’s estate and expected that Linda
Grunow, Fister’s attorney, would file the conservatorship petition soon.
Freed stated it would also make sense to have the same person (i.e., Fister)
act as the Trust’s successor trustee. In reply, Stoffel sent Freed a letter
confirming their telephone conversations and agreement to proceed with the
                                        4
appointment of an independent trustee of the Trust who could also act as
Teresa’s conservator. He also confirmed their agreement to sign requests for
dismissal of the three restraining order petitions Teresa had filed against
Billena, McCall, and Willis.
      In July, Barbara returned to Indiana. In August, Teresa, apparently
accompanied by a neighbor, flew to Indiana presumably to visit Barbara.
      In August, Stoffel filed a petition in the probate division of the
San Diego County Superior Court on behalf of Teresa, seeking an order
removing Billena and Willis as the Trust’s successor trustees and appointing
a professional trustee to manage the Trust and its estate. The petition
requested the appointment of Fister as the successor trustee of the Trust,
alleging she was “an independent professional licensed fiduciary” who would
be required to preserve the assets of the Trust.
      In late August, McCall spoke with Pavone regarding possible litigation
as to Teresa. On September 3, Freed sent a letter to Willis reminding her of
Teresa’s petition for her removal as trustee and her replacement with Fister
and noting that a hearing was set for October 6 and her response was due on
September 23. Freed further informed her that if his outstanding bill for
attorney fees was not paid, his representation of her would be terminated.
      On September 15, Pavone sent a letter to McCall and Willis, discussing
the probate court petition filed by Stoffel to remove Willis as trustee of the
Trust and their desire to obtain Teresa’s return to their care. In particular,
Pavone acknowledged the October 6 hearing date and emphasized that “we
need a strong opposition with our own documentation and declarations” and
“we would like to file a written opposition before that date [i.e., October 6].”
He also discussed the option of filing a conservatorship action to declare
Teresa incompetent and for Willis to be appointed as her conservator, thereby
regaining control over her affairs. In sum, Pavone proposed that he
                                        5
“immediately prepare an opposition to the current petition and
simultaneously work towards obtaining a conservatorship at the earliest
possible date.”
      On September 17, Fister filed an ex parte petition for her appointment
as temporary successor trustee of the Trust. Attached to her petition was a
copy of Teresa’s executed nomination of Fister as successor trustee of the
Trust, dated September 17.
      On September 18, Pavone, on behalf of P&F, sent an e-mail to Willis,
attaching a proposed attorney-client agreement, and asked her to initial and
sign it. He stated: “We’ll continue the investigation and start in on the
litigation filings as we’ve been discussing as soon as this is executed.”
      On September 24, Willis and Billena executed an attorney-client
engagement agreement (Agreement), retaining P&F. Section 1.0 of the
Agreement described the legal services to be provided to them, stating:

         “The legal services we will provide to you are as follows:
         Representation of you in connection with, in this order of
         priority: (1) to recover custody of Teresa McClain, mother to
         Billena and grandmother to [Willis], from the abduction by
         third parties and to enable as much contact is [sic] possible
         while Billena is living; (2) to protect Teresa’s assets
         (including the family compound in Pacific Beach) from
         changes to its succession, as originally created and
         intended by the 2003 estate plan; and (3) to take other
         actions, directed at banks, law enforcement or third parties,
         as may maximize the goals as stated in (1) and (2).”

Section 2.1 of the Agreement stated: “We will perform legal services as called
for under this Agreement, keep you informed of progress and developments,
and respond promptly to your inquiries and communications.” Section 3.0 set
forth their fee agreement, stating: “This is an hourly case.” Section 3.1 set
forth the respective hourly rates for legal services provided by Pavone ($425

                                        6
per hour) and Kimberly Fonner ($350 per hour), P&F’s partners, and Tara
Burd ($275 per hour), described as an “associate.” Importantly, section 3.1
further stated:

         “Attorney has estimated that Client could incur $100K (or
         conceivably more) for the serious litigation effort that is
         needed to undo the circumstances in which Teresa has been
         physically removed to Indiana, which includes an
         emergency effort to establish Teresa’s competency in order
         to regain custody and control over her; there is a pending
         estate action seeking to remove [Willis] as trustee that
         must be resisted; there may be a necessary elder abuse
         action to file against Barbara Carson and Christy Mundo;
         there is a possible bank case; much of this is expected to
         move on expedited time frames given Billena’s health; and
         there is a substantial amount of real estate that is all in
         potential jeopardy due to the machinations of Barbara
         Carson, Christy Mundo and possibly others. While
         Barbara and Christy could fold and end the litigation easily
         and inexpensively, it is apparent that they are after
         Teresa’s estate, have liquid funds to finance a fight, and are
         thus incentivized to wage a battle as long as they have a
         shot at capturing some or all of Teresa’s wealth.” (Italics
         added.)


Willis and Billena agreed to also pay the costs and expenses of their
representation by the firm.
      Section 6.0 of the Agreement provided that P&F would have a lien
against certain property interests of Willis and Billena, stating:

         “Client does not have liquid assets in their possession in
         order to pay Attorneys for the fees that will be generated for
         these various legal efforts. Therefore, in order to protect
         against the risk of non-payment, the following forms of
         recourse and collateral will be granted to Attorneys:

         “(a) to the extent that Attorneys can seek fees under the
         estate documentation by filing a fee application with the
                                        7
         probate court, they will pursue that as one avenue of being
         compensated;

         “(b) if Attorneys file damage claims and are able to recover
         monetary damages or their fees from third parties, they
         will also be entitled to seek remuneration in this manner.
         Attorneys will have a lien against any recovery in actions
         in which damages are sought.

         “(c) Attorneys will record a ‘charging lien’ against any real
         property belonging to Clients. This is a filing with the San
         Diego County Recorder’s office where Clients grant a lien
         against any real property that Clients have an interest in.
         “(d) Clients will be personally liable for the fees generated.
         “(e) If the avenues stated above are not working to result in
         compensation for attorney’s effort in a reasonable and
         timely fashion, Attorneys may insist that Clients begin
         efforts, as are possible, to refinance any real property they
         have an interest in.” (Italics added.)
      On October 6, the probate court (Judge Julia C. Kelety) held a hearing
on Fister’s ex parte petition for her appointment as temporary successor
trustee of the Trust in place of Willis. Stoffel appeared on behalf of Teresa,
Pavone and Burd appeared on behalf of Willis, and Grunow appeared on
behalf of Fister. The court granted the petition and ordered Fister to make
the Trust property productive and not sell or encumber the Trust real
property without a court order. Fister’s appointment as temporary trustee
was set to expire on January 4, 2016, unless extended by the court. In her e-
mail to Pavone summarizing the hearing, Bonnie McKnight, apparently
Pavone’s law clerk, reported that Willis “was relieved and happy that
someone [i.e., Fister, a professional fiduciary] would be able to manage the
estate since opposing counsel had blocked any of her attempts to pay for the
estate. [Willis] explained that she had spoken to Fister a couple of times.
She believes Fister knows what’s best for the estate and understands the

                                        8
family’s situation with Barbara and Christina. Once Ben [Pavone] explained
that no further changes could be made to the trust, Dana [Billena’s sister-in-
law] calmed down.” (Italics added.)
      On October 20, Pavone, on behalf of Willis, filed a petition for
appointment of temporary conservatorship, requesting that the probate court
appoint Willis as Teresa’s temporary conservator. The petition alleged that a
conservatorship was needed to protect both Teresa and her estate from
Barbara “who has abducted [Teresa] and is keeping her in Indiana under
restrictive control. Even before the kidnapping, when [Barbara] arrived in
San Diego in May 2015, she began to isolate [Teresa] from communicating
with her other family members . . . . [Barbara] seeks to control [Teresa] and
everyone’s access to her so that she . . . can steal [Teresa’s] considerable
financial assets and other forms of wealth.” In his points and authorities in
support of the petition, Pavone argued that the evidence showed Teresa was
incompetent, was taken to Indiana under false circumstances and by undue
influence, and should be immediately returned to San Diego to be with
Billena in Billena’s final days. On the same date, Pavone also filed in the
probate court a petition for Willis’s appointment as conservator over Teresa.
      On or about October 28, Pavone apparently filed a motion for
reconsideration of the probate court’s October 6 order appointing Fister as
successor trustee of the Trust. In his declaration in support of the
reconsideration motion, Pavone declared that when Fister filed her ex parte
application for appointment as trustee on September 17, Willis and her
family did not have counsel. He stated that his firm was substituted in as
their counsel on October 2 and only learned of the October 6 hearing on the
morning of the hearing. As a result, his firm did not have time to prepare or
file papers to oppose the petition, but was able to appear and orally oppose it.
Pavone then declared that “a completely different picture ha[d] emerged
                                        9
based on numerous declarations filed in support of this motion and previous
motions, which reveal that Teresa . . . is incompetent, the conflict was
orchestrated, and she is being manipulated by a series of forces, principally
by her long lost sister Barbara . . . . These facts, which were not before [the
probate court] at the time of the original motion, are new and different within
the meaning of [Code of Civil Procedure, section] 1008, subdivision (a).” In
his points and authorities in support of his motion for reconsideration,
Pavone argued that there was never good cause for Willis’s removal as
successor trustee of the Trust because Teresa had caused the failure to pay
her bills by closing the bank account from which those bills were paid.
      In late October, P&F sent Willis its first invoice for legal services
rendered for a total amount of $107,093 (after a $1,000 deduction from her
$2,000 deposit for costs incurred). The invoice reflected that Pavone began
his review of the case file on September 8 and completed his review on
September 10. Thereafter, he and other attorneys continued to work on the
case on a daily basis. In his cover e-mail to Willis attaching the invoice,
Pavone explained the reasons for the large amount of the invoice and the
expected monthly amounts going forward. Pavone stated:

         “It’s an enormous bill, and the burn rate is too high to be
         sustainable—for either your family or my firm. I’d like to
         cut 1/3 off of it (bringing it down to about $72K), but we
         need to reduce the amount of risk of non-payment on our
         side. Recall, we had planned to record liens against the
         property as security, but before we could get that done, you
         got removed as trustee. You don’t have authority now to
         give us lien protection against any of the properties held in
         the trust, so P&F is hanging out in the wind unsecured.
         “[¶] . . . [¶]
         “ . . . [L]et’s assume it is a $20K/mo[.] burn rate to litigate.
         You’re going to have to make some tough choices on your
         [litigation] priorities. . . .
                                          10
         “We will continue doing what we think is best with the
         expectation that the burn rate will come down to about
         $20K/mo[.], and otherwise adjust the litigation goals as you
         direct.”
      On November 12, Billena died, leaving Willis as the sole surviving
successor beneficiary of the Trust.
      On December 1, the probate court held a hearing on Willis’s petition for
conservatorship over Teresa. Philip Lindsley appeared as Teresa’s court-
appointed attorney, Pavone and Burd appeared on behalf of Willis, and
Stoffel specially appeared on behalf of Barbara who had filed a motion to
quash service of the petition for lack of jurisdiction. Lindsley stated that he
could not take any position on the petition until he had spoken with Teresa in
person. The court authorized Lindsley to travel to Indiana to meet with
Teresa and then continued the matter until March 2016.
      In early December 2015, Grunow, as Fister’s attorney, sent an e-mail to
Pavone informing him that in compliance with the probate court’s order to
make the Trust’s property productive, Fister would be requiring Willis to pay
$2,500 monthly rent for the Aladin property in which she resided, effective
immediately. On learning that information, Willis informed Pavone that her
wish was to be restored as the Trust’s successor trustee and therefore she did
not want to dispute the Trust’s ownership of the Aladin property and would
remain there as a renter. In a December letter to Grunow, Pavone informed
her of Willis’s wishes and intent to not challenge the Trust’s ownership of the
Aladin property, but disagreed with the $2,500 monthly rent and suggested
$1,800 monthly rent for the first year and about $2,100 monthly rent
thereafter.
      In early December, Pavone sent Willis P&F’s second invoice for legal
services, reflecting additional charges of $51,194 incurred during the month
of November, which when added to the first invoice resulted in a total
                                       11
outstanding balance of $162,087 (after deduction of her entire $2,000
deposit). In his cover e-mail to Willis, Pavone stated: “I was relieved to come
in at $160K, plus I still have discretion to apply what we call in this business
‘billing judgment,’ which is a fancy term for discount. . . . [¶] To nutshell it,
we’ve spent three intense months on this, and this translates to about a
$50K/mo[.] tab. This should come down substantially. The case is now
stable. . . .”
       Also in December, Fister sent Willis a 60-day notice to quit her tenancy
of the Aladin property, citing her failure to pay rent for it. In an e-mail to
Pavone, Grunow clarified that Fister’s notice to quit was not a rejection of his
proposal for resolution of the matter.
       On January 2, 2016, Pavone sent an e-mail to Willis and her family
members requesting a “Come to Jesus” meeting with them after the
upcoming hearing in the probate court. He stated: “The forces we are up
against are organized, experienced and serious. And while we started strong,
I feel like the family’s energy to fight is collapsing. [¶] . . . The family needs to
rally” and stated, if it does not, “Teresa will not be returned home, ever, and
the entire $2M estate will get stolen.”
       The following day, Pavone sent McCall an e-mail, with a copy to Willis,
stating his belief regarding the underlying basis for the probate court’s ruling
at the October 6, 2015 hearing. Pavone stated:
           “When Judge Kelety insinuated toward me last hearing
           (out of the blue) that we were ‘all about the money,’ (which
           is so not us), I think in hindsight it was maybe an act of
           projection, not actual inquiry.
           “Since the last hearing, I have been past any idea of
           thinking that we need just to find the right approach with
           this judge. I think [Burd] is still searching for that, in vain.
           Our papers were so good, and theirs were so bad (did they
           even file papers to oppose the conservatorship request?),

                                          12
         and it was so not a close call. I’ve come to the opinion that
         this case requires a bloody, scratch-your-eyes-out war with
         the probate system to keep this estate from being stolen by
         the involved professionals.
         “We’ve got to become the one case where there is just too
         much resistance to be worth it for them. As I was saying to
         [Willis] recently, it requires us to be kicking, screaming,
         fighting, appealing, suing, objecting and otherwise resisting
         in every way possible.
         “We’re working on some theories that will put
         Fister/Grunow in the position of having to face a jury in a
         damage action, preferably in regular civil court in front of
         another judge.”
      On January 4, the probate court held a case management conference
hearing on Teresa’s petition to remove Willis as successor trustee. The court
ordered Willis to turn over to Fister various documents relating to the Trust
properties and authorized Fister to rent the Aladin property for fair market
rental and evict Willis, if necessary. The court then continued the matter
until May 9.
      In early January, Pavone sent Willis P&F’s third invoice, adding
$26,805 in legal fees and costs for services rendered during December 2015,
for a total outstanding balance of $186,892.
      Also in early January 2016, Pavone apparently gave Willis a two-page
written “to-do” list setting forth his litigation strategy notes. He stated:
“This is a dogfight for your inheritance. The other side is dead serious in
their aim to steal it from you—all of it.” Regarding his outstanding legal
services bill, he stated: “We’ve fronted now over $180K trying to unravel
what has been a conspiracy to steal your inheritance dating back at least two
years, with the unfortunate topper that the conspirators not only have been
playing chess in your absence, they are led by a very experienced lawyer,
armed with the blessing of the probate judge and probate insiders.” He

                                       13
requested that she pay about $100,000 toward the outstanding balance of his
firm’s bill.
       In late January, Pavone filed a complaint on behalf of Willis against
Fister, alleging causes of action for breach of contract, wrongful eviction,
declaratory relief, and injunctive relief. The complaint alleged that Billena
and her children, including Willis, moved from Hawaii and into the Aladin
property in reliance on William’s and Teresa’s promise, as trustees of the
Trust, that they could live there rent-free as long as Billena paid the
mortgage, taxes, and other related bills and, once the mortgage was paid in
full, they would be able to live there without paying rent.
       On January 29, the probate court issued a minute order denying
Willis’s motion for reconsideration of its October 6, 2015 order. The court
stated that Willis’s asserted new evidence could, with reasonable diligence,
have been presented at that prior hearing.
       On February 8, 2016, the civil division of the San Diego County
Superior Court (Judge John S. Meyer) issued a minute order, granting
Willis’s ex parte request for a temporary restraining order precluding Fister
from evicting Willis from the Aladin property on the condition that she start
paying $2,500 per month rent, commencing that month (February).
       In early February, Barbara filed a petition in the Hancock County,
Indiana superior court seeking an order finding Teresa to be incapacitated
and appointing Scout Guardianship Services, Inc. (Scout) as guardian of
Teresa’s person and estate. The petition alleged that Teresa was residing at
a care facility in Greenfield, Indiana, and suffering from dementia consistent
with Alzheimer’s disease. It also noted that Willis had filed a petition in the
San Diego County Superior Court to be appointed as conservator of Teresa’s
person and estate. Attached to the petition was a copy of a report by


                                       14
Dr. John Chase, who had examined Teresa and concluded she suffered from
severe dementia and/or Alzheimer’s disease.
      On February 16, the Indiana court appointed Scout as temporary
guardian of Teresa’s person and estate.
      In late February, Pavone sent Willis an e-mail, stating that he had not
yet received the Indiana guardianship papers, but he had heard about the
petition. He then commented on the proceedings in the San Diego probate
court to date, stating: “I’m accustomed to intense legal battles, but rarely is
it a tense battle conjoined with a judge who blindly favors the other side,
much less without any apparent political reason . . . . We’re still scratching
our heads wondering what would so motivate a judge to intentionally violate
the law (on the motion for reconsideration ruling). That’s a powerfully
motivated judge against us; but why? Is she blinded by deference to the
trustee? Too lazy to rule conscientiously? Getting information we’re not
privy to? A crook motivated by a promised back end cut of your equity?
Conducting some sort of trial-by-fire exercise for our growth? What is going
on in this judge’s head?”
      On February 26, the probate court (Judge Robert Longstreth) issued a
minute order denying Teresa’s motion to quash service of Willis’s petition to
appoint a conservator for Teresa.
      In early March, Lindsley, as Teresa’s court-appointed attorney, filed a
report with the San Diego probate court regarding his visit with Teresa in
Indiana. Based on his observations of her, Lindsley described Teresa as
“profoundly confused” and noted that “[m]uch of what she says is ‘word salad’
with no discernable message.” She told him she wanted to “go home,” which
she identified as San Diego. Lindsley stated: “Unless there had been a very
rapid deterioration since [Teresa] arrived in Indiana, I could not imagine the
person I met forming the intent and ability to make that trip [from San Diego
                                       15
to Indiana] herself.” Lindsley concluded that he believed Teresa was “wholly
and completely unable to maintain a normal attorney-client relationship.”
He further informed the probate court that he would not oppose Willis’s
petition for appointment of a conservator for Teresa’s person. However, he
opposed Willis’s request for appointment of a conservator for Teresa’s estate.
He also supported Teresa’s return to San Diego.
      On March 7, the probate court (Judge Kelety) issued a minute order
granting Willis’s petition for her appointment as temporary conservator of
Teresa’s person, but denying, without prejudice, her request to be appointed
as temporary conservator of Teresa’s estate. The court also issued an order
continuing the hearing on Willis’s petition for appointment as conservator of
Teresa’s person and estate. On March 11, the court issued letters of
temporary conservatorship appointing Willis as conservator of Teresa’s
person and authorizing her to have Teresa complete a neurological
psychological examination to determine the feasibility of her safe return to
San Diego.
      In mid-March, Barbara filed a petition in the Indiana superior court
seeking a preliminary injunction preventing Teresa’s removal from her
current care facility for a neurological psychological examination. The
petition alleged that Teresa might not be returned to her care facility, but
instead be transported to California.
      In late March, Pavone, on behalf of Willis as Teresa’s temporary
conservator, filed an ex parte petition in the San Diego probate court,
requesting an order authorizing Teresa’s immediate return to San Diego.
The petition alleged that Teresa had completed a neurological psychological
examination and the neurologist cleared her to return to San Diego.
However, on March 24, the Indiana superior court issued a preliminary


                                        16
injunction preventing Teresa’s removal from her care facility pending its
further order.
      In his March status report filed in the San Diego probate court on
behalf of Scout (Teresa’s temporary Indiana court-appointed guardian),
Stoffel stated that he did not oppose Teresa’s move to California. Stoffel
further stated: “If the California court orders Teresa to be moved to
California, I will take steps to inform the Hancock County Superior Court of
the California Court’s preference.”
      On March 25, the San Diego probate court issued an order granting
Willis’s ex parte application authorizing Willis to return Teresa to San Diego
County, provided that the Indiana superior court vacate its preliminary
injunction.
      In mid-April, Pavone, on behalf of Willis, filed a motion to dismiss the
Indiana guardianship petition filed for Teresa for lack of jurisdiction under
the Uniform Adult Guardianship Protective Proceedings Jurisdiction Act
(UAGPPJA). The motion argued Teresa’s home state was California and that
conservatorship proceedings for Teresa were ongoing in California.
      Also in mid-April, Pavone filed a petition for writ of prohibition on
behalf of Willis, challenging the probate court’s order appointing Fister as
successor trustee of the Trust on the basis that Teresa was incompetent when
Stoffel filed the original petition for appointment of a successor trustee.
      On April 18, 2016, the Indiana superior court conducted a trial on
Barbara’s petition to have a guardian appointed for Teresa. Willis appeared
at the trial, represented by Ashley Dyer, her Indiana attorney, and by Pavone
and Burd. The court gave each side one hour to present their case. After
hearing testimony from various witnesses and admitting documentary
evidence, the court took the matter of its jurisdiction under submission


                                       17
pending receipt from counsel of their closing arguments and proposed
findings of fact and conclusions of law.
      In late April, Pavone filed a 42 U.S.C. section 1983 complaint in federal
district court on behalf of Willis against Michael M. Roddy, as the Clerk of
the San Diego County Superior Court, Stoffel, Fister, and Teresa for violation
of Willis’s 14th Amendment right to due process. The complaint explained its
purpose at the outset, stating: “This case is filed to halt a pending state court
lawsuit, McClain v. Willis [i.e., Teresa’s petition in the San Diego probate
court to appoint a successor trustee of the Trust]. There is no jurisdiction for
the San Diego [County] Superior Court to act in this matter. [Teresa] was
incompetent at the time of the August 18, 2015 filing and had been so for
about a year. Her attorney, James Stoffel knew this. . . . There is no
jurisdiction for any of this. An incompetent client cannot be represented by a
private attorney. A private attorney cannot file a lawsuit adjudicating [sic]
such a client’s rights.”
      Also in late April, Pavone filed points and authorities in support of a
motion to dismiss Teresa’s petition for appointment of a successor trustee on
the ground the probate court lacked jurisdiction because Stoffel knew Teresa
was incompetent at the time the petition was filed.
      In early May, Pavone filed a memorandum of points and authorities in
the federal district court on behalf of Willis in support of her “emergency
motion” that sought a preliminary injunction enjoining the San Diego probate
court proceedings based on its alleged lack of jurisdiction.
      On May 9, the San Diego probate court held a hearing on, and granted,
Teresa’s petition and issued a minute order removing Willis as successor
trustee of the Trust and appointing Fister as trustee of the Trust. In support
of its order, the court cited, in particular, Willis’s “unresolvable conflict”


                                         18
based on her claim of an interest in the Aladin property that was adverse to
the Trust.
      On May 17, the San Diego probate court issued letters of temporary
conservatorship appointing Willis as conservator of Teresa’s person. The
court specifically authorized Willis to return Teresa to San Diego County
provided that the Indiana superior court vacated its preliminary injunction.
      On May 24, the San Diego probate court held a hearing at which Fister
sought approval for her to either sell or mortgage Trust property to provide
sufficient funds for Teresa’s care and the costs of managing and maintaining
Trust property, including Fister’s fees and expenses. Pavone argued that
Willis preferred an option proposed by Fister involving a $536,000 five-year
loan encumbering the Oliver property. The court accepted that option and
authorized Fister to mortgage the Oliver property. In the course of
discussing an accounting by Fister as trustee, the court delivered a
cautionary message to Pavone:

         “I’m sorry your client [Willis] isn’t here today for me to tell
         her—she is the ultimate beneficiary of this Trust. If she
         survives [Teresa], which one might think she would, that
         she would. And, so she’s perfectly free to litigate all of this
         and this has been intensely litigated, and but I think and I
         hope that she has in mind that at the end of the day, if
         [Teresa] dies leaving, leaving an estate, leaving a Trust,
         [Willis] will look back and realize that she just spent all of
         her money, her own money on this litigation. She’s going to
         be paying your fees, and she will have paid the fees of
         everybody else, unless and until there’s some finding of
         malfeasances or something else which I haven’t seen yet.
         But, you know, keep an open mind to see what the future
         holds. So, I would think that it’s certainly her right and
         her prerogative to drill down into all of this and understand
         everything and do full blown scorched-earth litigation. I
         just think that, this is not a civil case where there’s a magic
         insurance policy in the sky that will rain down money on

                                       19
         everybody. That’s not happening. Every penny we’re
         spending, every penny Ms. Fister has to spend to respond
         to discovery, to appear in court, ultimately, again if
         [Teresa] leaves an estate when she passes, will have been
         paid by [Willis]. So, that’s where we are.”


      On May 27, the Indiana superior court issued its judgment on
Barbara’s petition requesting that a guardian be appointed for Teresa. The
court made extensive findings of fact, including a finding that “Teresa made
the decision to come to Indiana for a visit with Barbara . . .” and “after
requesting and receiving the assistance of Mr. and Mrs. Raymond Byrnes to
book a flight from San Diego to Indianapolis, Indiana, Teresa made the trip
on August 7, 2015 and called Barbara from the Indianapolis International
Airport and asked Barbara to come and get her.” The court further found
that after Teresa learned the following day that Billena and Willis had moved
into her Oliver Avenue home, changed the locks, and removed Teresa’s
personal property, Teresa told Barbara that she “might as well stay in
Indiana. I don’t have a home to go back to.” The court also found that Willis
“did not introduce any evidence tending to prove that Teresa was legally
incompetent to make a new choice of residence at any time prior to the
examination by Dr. John Chase on September 25, 2015 in Greenfield,
Indiana.” It further found that Teresa initially resided with Barbara, but fell
on several occasions and left for a walk without telling Barbara. Thereafter,
Teresa moved to an assisted living facility in Greenfield and, after that
facility was closed by public authorities, she moved to another facility in
Greenfield.
      The court then concluded Willis had not submitted any evidence
showing Teresa had been kidnapped by Barbara and brought to Indiana
against her will. To the contrary, it found “the preponderance of the evidence

                                       20
established that Teresa left her former home in San Diego on her own and
without pressure from anyone.” The court found that after August 7, 2015,
Teresa was a resident of Indiana and remained a resident of Indiana on the
date of its judgment. It further found that on August 11, 2015, Teresa was
competent to choose a new residence and on that date chose to remain in
Indiana permanently. The court further concluded it had jurisdiction over
the guardianship petition filed on February 16, 2016, by Barbara for Teresa
because Teresa had been a resident of Indiana for six months at that time,
thereby making Indiana her “home state” for purposes of the UAGPPJA.
Nevertheless, the court found that California was the more appropriate
forum under the UAGPPJA because, inter alia, Teresa “has had minimal
contact with Indiana and substantial history as a resident of California” and
“[Teresa’s] real property which is in her trust is all located in California as
are her family doctors and personal records and history.” The court also
noted that although Teresa had expressed a desire to stay in Indiana, “she
may have been incompetent when she made that statement.”
      The court found it had jurisdiction over Teresa. Although Indiana was
or could have been considered Teresa’s home state, the court nevertheless
declined to exercise its jurisdiction over her. Accordingly, the court ordered
that the guardianship petition for Teresa was to be stayed, pending further
action by the San Diego probate court in order to ensure her care and well-
being. The court further ordered that Teresa could be moved to a new facility
that was better equipped to meet her needs, as found by the San Diego
probate court, and that such move order was to be filed with it.
      On June 2, Teresa returned to California and moved into a residential
care facility in San Diego County. On June 21, Teresa passed away.
      In late June, Pavone filed a declaration in the San Diego probate court,
stating in part:
                                        21
         “1. This Court has again failed to read the papers before
         levying a bunch of foolish and biased remarks against
         [Willis]. This has been going on since the inception of the
         case, almost exclusively to [Willis’s] detriment, because this
         Court does not read the papers. Indeed, this Court has a
         history of perceived incompetence based on failing to read
         the papers filed by parties appearing before it.
         “2. On June 21, 2016, Teresa McClain passed away after
         having been kidnapped to Indiana by her sister and not
         timely returned because of this Court’s decision to basically
         ignore emergency conservatorship papers filed in October,
         2015. Instead, it bought the false narrative of a wholly
         corrupt attorney, James Stoffel, who was cleverly
         impersonating Teresa’s wishes in court filings.”
Pavone continued, extending his criticism to the Indiana court, stating:

         “11. . . . The Indiana decision is a political ruling that
         returned Teresa to [Willis’s] custody in California, despite
         making factual findings in favor of Barbara Carson across
         the board. Why would a court find the facts in favor of one
         party across the board and then rule for the other [party]?
         It does not take a rocket scientist to understand the politics
         of the situation. The Indiana Court’s factual findings act as
         insulation against liability for a myriad of torts, crimes and
         professional wrongs committed in this case, against the
         Willis family, including by persons in Indiana. Put another
         way, what has happened in this case is so bad that the
         courts, including this Court, have to make protectionist
         rulings to whitewash the misconduct, mistakes and
         misjudgments so as to insulate the players from exposure
         to civil liability, mistakes that in a real way have now
         resulted in the settlor’s early death.
         “12. It is amateurish for this Court to misunderstand these
         politics by concluding that the Indiana[] [court’s] factual
         findings are in any way reflective of the truth. . . .
         “13. . . . Teresa McClain was never competent, everybody
         knows it, and these proceedings are—and always have
         been—a farce.


                                      22
         “14. Put simply, it is not clear how this Court, and the
         avarice of probate professionals that feed off its cronyism,
         could have bungled this case any more than it did, at the
         continuous, tragic and permanent expense of this innocent
         family.”

      In late September, a settlement agreement and mutual release was
executed by and among Fister, Willis, Grunow (Fister’s former counsel),
Debra Streeter (Fister’s then current counsel), Stephen C. Hinze (Fister’s
eviction counsel), and Pavone. That agreement settled their disputes
regarding the funding and administration of the Trust, the distribution of
Trust property, and other Trust issues and, in particular, authorized Fister to
pay $125,000 out of Trust funds for her trustee fees and related attorney fees.
It also provided that the pending appeal would be stayed until the Trust’s
assets were distributed and thereafter dismissed with prejudice.
      Also in late September, Pavone sent Willis an e-mail discussing various
litigation options and attaching P&F’s fourth invoice. In that e-mail, Pavone
stated, inter alia, that although their working theory had been to appeal the
probate court’s judgment and vindicate what had happened, it was now his
“marginal judgment to cap” her exposure by settling with the other parties
and not appeal. In that context, Pavone commented: “Honestly, I don’t trust
the Court of Appeal to render a decision that strictly follows the law. I’ve
seen them superimpose their world view over it.”
      P&F’s 44-page fourth invoice, dated September 20, 2016, restated the
outstanding balance of $186,892 from its prior three invoices from October
2015 through December 2015, added its new fees totaling $432,407 that were
incurred during the eight and one-half month period from January 2016
through September 20, 2016, reduced the $619,299 total amount by $50,000
for mooted appellate work and $14,800 paid by the Willis family, and added
$24,684 in costs, for a net balance due of $578,415.
                                       23
      On September 20, Fister, as ordered by the probate court on July 22,
signed a quitclaim deed, as the Trust’s successor trustee, transferring the
Aladin property to Willis and subsequently recorded that quitclaim deed.
Willis thereafter obtained a $235,000 mortgage loan on the Aladin property
and $186,892 of the loan proceeds were distributed to P&F at the close of
escrow. Thereafter, Pavone apparently paid Willis $28,300 of that amount so
that she could reimburse various Willis family members for their
contributions toward the litigation related to Teresa and the Trust.
      In November, Fister, as successor trustee of the Trust, executed a
$550,000 promissory note with a three-year term, which was secured by a
recorded deed of trust on the Oliver property.
      In December, Fister, as successor trustee of the Trust, executed a
quitclaim deed transferring the Oliver property to Willis and subsequently
recorded that quitclaim deed.
      On December 31, P&F sent Willis its fifth invoice, reflecting the prior
outstanding balance, new fees and costs of $30,686 incurred during the
period from September 21 through December 31, and deducting Willis’s
payments of $158,592, for a net total amount due of $451,109.
      On January 3, 2017, Willis entered into a listing agreement with a real
estate broker to sell the Oliver property. On or about January 15, Willis
entered into an agreement to sell the Oliver property for $1,200,000.
      In late January, Pavone sent Willis an e-mail informing her of the
San Diego probate court’s January 20 order granting Stoffel’s request for an
award of attorney fees. In particular, Pavone stated that the probate court’s
ruling “spews a lot of crazy in there. . . . There must be a dozen errors.”
Regarding a possible appeal of the order, Pavone stated: “[T]he challenge is
that we’d probably be making our case on appeal to more judges who do not
view the world as we do.”
                                       24
      Also in late January, Pavone sent Willis an e-mail attaching P&F’s
sixth invoice, adding new fees and costs of $1,882, for a new balance due of
$452,991. In his e-mail, Pavone also discussed further a possible appeal of
the probate court’s January 20 order. In particular, Pavone stated:

         “It would cost about $50K to appeal (since I’ve already done
         about that much appellate work in this case and the way
         the facts are written in the existing motion papers are
         already appellate quality) to take that shot at opening the
         door to the jury system, where there is a better chance of
         justice and accountability.

         “Over time, I’ve concluded that the Fourth District Court of
         Appeal is usually hostile to individual rights. We saw this
         disregard of our position reflected by its rejection of our
         Writ, which largely raised the same issue about Teresa’s
         competence. So I would peg the chances of victory on
         appeal at 15-20%.”
      In mid-February, Pavone sent Willis a letter, stating that he was
interpreting her lack of a response to his request for a decision whether she
wanted to appeal the probate court’s January 20 order as her decision not to
pursue an appeal. Pavone then stated: “Accordingly, this letter respectfully
serves to mark the end of our representation on all cases.”
      On or about February 27, escrow closed on Willis’s sale of the Oliver
property. Pursuant to amended escrow instructions, Willis directed that the
escrow company distribute the sale proceeds evenly between Jerne and
McCall. On February 28, the escrow company issued two checks to each of
Jerne and McCall in the amounts of $195,743.92 and $97,814.31, resulting in
distribution of $293,558.23 to Jerne and McCall.
      On February 28, Pavone sent Willis P&F’s seventh invoice, reflecting
the prior outstanding balance, reversing a prior discount of $51,331, and
adding $3,039 in interest, for a total outstanding balance of $507,361.

                                      25
      On March 1, Pavone sent Willis a letter noting that she had apparently
sold the Oliver property and asserting he had a lien against the sale
proceeds, as well against $137,000 in cash she received in December 2016.
                                  Instant action.
      On or about March 1, LOBP filed a complaint against Willis and Doe
defendants, alleging causes of action for breach of contract and quantum
meruit and a common count for services rendered and seeking $507,361 in
unpaid legal fees and costs and other relief. The trial court subsequently
granted LOBP’s ex parte application for, and issued, a temporary restraining
order enjoining Willis from disposing of any personal assets, including any
assets from the sale of the Oliver property. The court later granted LOBP’s
unopposed motion and issued a preliminary injunction enjoining Willis from
disposing of any personal assets, including any assets from the sale of the
Oliver property.
      On July 13, Firms filed an 85-page first amended complaint (FAC)
against Willis, McCall, Jerne, and Doe defendants, alleging causes of action
for: (1) theft; (2) receiving stolen property; (3) aiding a Penal Code section
496 offense; (4) conversion; (5) fraudulent concealment; (6) breach of contract;
(7) quantum meruit; (8) common count for services rendered; (9) conspiracy to
violate Penal Code section 496; and (10) conspiracy to commit conversion.
      On or about October 16, Willis, represented by attorney Jeffrey B.
Bohrer, filed a cross-complaint against Cross-defendants and other
defendants, alleging causes of action for: (1) breach of written contract; (2)
breach of implied contract; (3) breach of fiduciary duty; (4) professional
negligence; (5) conversion; (6) embezzlement; (7) monies had and received; (8)
rescission of contract; (9) fraud; (10) declaratory relief; (11) constructive trust
and accounting; (12) aiding and abetting breach of fiduciary duties; and (13)
assumpsit/disgorgement. Cross-defendants demurred to the cross-complaint.
                                        26
The court issued a tentative ruling indicating that it would overrule the
demurrer in part, sustain it in part, and strike three of the cross-claims (i.e.,

causes of action for embezzlement, rescission, and monies had and received).2
      In April 2018, the court issued an order granting Bohrer’s motion to be
relieved as counsel for Willis.
      After Firms filed a motion for summary judgment or, in the alternative,
summary adjudication, the court issued an order denying that motion.
      In October, a jury was selected for a trial on the FAC and cross-
complaint. At trial, Pavone represented Firms on the FAC and Cross-
defendants on the cross-complaint. Willis, Jerne, and McCall represented
themselves. After jury selection, the parties presented their opening
statements and Pavone began presenting witness testimony and other
evidence in the Firms’ case-in-chief.
      In the Firms’ case-in-chief, Burd testified on cross-examination by
Jerne that after the probate court appointed Fister as the successor trustee of
the Trust, “[n]o one would have had authority [to remove Willis as the
beneficiary of the Trust] absent court order.” She testified that “none of the
opponents could change the beneficiary . . . [a]bsent a court order.” Burd
testified she had discussed with Pavone that the beneficiary of the Trust
could not thereafter be changed. On cross-examination by Willis, Burd
testified that the probate court removed Willis as the successor trustee on
October 6, 2015 and thereafter “[i]t was very unlikely you [Willis] would
lose . . . your title as beneficiary based on the evidence that we had before us
at that time.”


2     Although the appellants’ appendix does not contain a court order
adopting that tentative ruling, for purposes of this appeal we presume the
court issued such an order.

                                        27
      Pavone testified that his firm had received about $173,000 toward its
bill. Regarding a possible appeal in the probate case, Pavone testified: “I’m
versed in this skill [i.e., appellate work]. I have litigated dozens of
appeals . . . .” Pavone admitted that at the time of the Agreement, he knew
Teresa was already in Indiana. On cross-examination by Jerne, Pavone
admitted that his fees in March 2016 were $71,000 and in April 2016 were
$164,000, but he did not send Willis any bills at that time because he “was
consumed with the trial and everything.” Pavone testified that for the
$650,000 amount of his fees, he obtained Teresa’s return to California
“against long odds” and Willis’s estate “was not stolen . . . and you got the
bulk of it.” However, Pavone admitted he never got Willis restored as
successor trustee of the Trust and was not involved in helping Willis inherit
the Trust property. He further admitted that there was greater debt against
the Trust’s assets after his representation of Willis than before his
representation began.
      On cross-examination by Willis, Pavone admitted that her opponents
were paid $190,000 out of the Trust assets and his firm billed her $675,000,
resulting in total litigation costs of $865,000. Pavone further admitted that it
was a “significant development” for an attorney fees bill to go from $100,000
to over $650,000. Pavone read for the jury Business and Professions Code
section 6068, subdivision (m), which states that attorneys have a duty to
“keep clients reasonably informed of significant developments in matters
with regard to which the attorney had agreed to provide legal services.”
Pavone admitted he had a “special protocol” with Willis that required him to
call her (rather than merely e-mailing her) if there was “something that is
important.” He admitted he did not follow that protocol regarding the bills he
sent to her, explaining that he did not feel a bill over $500,000 was that
important or needed her attention.
                                        28
      Pavone admitted that he told Willis there was a risk of her “los[ing]
everything if [she] didn’t listen to [him].” Pavone testified that to “familiarize
her,” he gave her a book regarding guardianship with the phrase “How
Judges and Lawyers Steal Your Money” in its title. He may have told Willis
the probate court judge “was adverse to [their] interests.” Pavone admitted
that it was “more or less correct” that he led her to believe the entire time of
his representation that “they [i.e., her opponents] could and were going to
steal the estate.” He testified that after he began representing Willis, he
soon realized he not only had opponents, but was also “up against the
[probate] system.” He gave Willis a chart describing the probate court judge
as “worrisome” and “difficult.” Pavone admitted sending Willis an e-mail in
which he presented his advice on strategy and stated that if they did not
follow his advice, “Teresa will not be returned home, ever, and the entire $2
million estate will . . . get stolen.” Yet, he conceded that within a few weeks
after he was retained by Willis, it was unlikely the Trust could be changed.
He also admitted that during his entire representation of Willis he had not
seen any paperwork to remove Willis as the Trust’s beneficiary. He further
admitted that regardless of Barbara’s intentions, she had no power to sell any
of the Trust’s properties after Fister was appointed the successor trustee of
the Trust on October 6, 2015.
      Pavone admitted that he had not successfully litigated against any of
Willis’s opponents, despite his discussions with her about doing so. He also
testified: “I am . . . an experienced appellate lawyer.”
      On redirect examination, Pavone testified that he was “busy” from
January through April 2016 and that “doing bills at the time was just not
practical.” He further explained that he did not send Willis a bill after their
May 2016 “victory” because he had to catch up on other cases, knew it would


                                       29
be “a big bill,” was dreading sending it, and knew she could not pay it anyway
and therefore he delayed sending the bill to her.
      On recross-examination by Willis, Pavone admitted that he had led her
to believe for over a year that the probate court judge and other professionals
were stealing the Trust’s estate and that she was in a dogfight for her
inheritance. Pavone admitted that he never told her it was possible she
would be paying the costs of both sides for the Trust to, in effect, litigate with
itself and that those costs would amount to almost $1,000,000.
      Stoffel testified that he believed Teresa was competent in June 2015
when he first began representing her. He considered Barbara to be a caring
and concerned sister to Teresa. He filed the probate court petition for
appointment of a professional successor trustee for the Trust to ensure that
the court would assume jurisdiction over, and supervise, the Trust until
Teresa’s death. The goal of that petition was to remove Willis as trustee of
the Trust, but not to remove her as the beneficiary of the Trust. Stoffel
testified: “There was never any attempt to remove [Willis] as a beneficiary”
of the Trust. Furthermore, he testified there was never any paperwork
initiated to change the beneficiary of the Trust. After a professional
successor trustee was appointed by the probate court, he was not asked to
look into changing the beneficiary of the Trust and, in any event, both Teresa
and the probate court would have had to agree to such a change. He testified
that he was unaware of any attempts by Barbara to change the beneficiaries
of the Trust while she was in San Diego. Teresa told him that she did not
care who got her money after she died. Teresa told him she just wanted to
make sure there was some money to take care of her while she was still alive.
It was Stoffel’s understanding that after a court assumes jurisdiction over
and supervises a trust, no changes can be made to that trust’s beneficiaries
without a court order. Therefore, he believed that after the probate court’s
                                        30
October 6, 2015 order appointing a private fiduciary as the Trust’s successor
trustee, Teresa would not have been able to change the Trust’s beneficiaries
on her own. He testified that he was trying to protect Teresa’s estate.
      Stoffel further testified that the federal court action filed by Pavone
against the probate court judge was “ill-advised and incompetent.” He
testified that Pavone “should have done his homework and realized the
federal court has absolutely no jurisdiction over probate matters. It’s a
specific exclusion.” He also testified that Pavone should not have filed his
voluminous writ petition with the Fourth District Court of Appeal
challenging the probate court’s finding that it had jurisdiction over the Trust
because the petition had no chance of success.
      Stoffel testified that Pavone’s litigation for Willis should have stopped
after he took the position that the Aladin property was her property, thereby
creating a conflict of interest with the Trust and disqualifying her from being
a fiduciary (i.e., trustee) for the Trust. At that point, according to Stoffel,
Willis should have focused on obtaining a conservatorship over Teresa.
      Pavone also called Jerne, McCall, and Willis to testify, questioned them
as adverse witnesses, and offered a number of exhibits that were admitted in
evidence. He then concluded his case-in-chief, subject to calling two
additional witnesses and admission of additional exhibits.
      In their cases-in-chief, Jerne, Willis, and McCall each testified for
themselves and offered exhibits that were admitted in evidence. Willis
testified that Teresa and Billena had made it clear that they wanted Teresa’s
estate to be divided equally among the three grandchildren (i.e., Jerne,
Willis, and McCall). Willis testified that before Pavone’s involvement she did
not want any more responsibility and therefore she found Fister, a
professional fiduciary who could act as the successor trustee for the Trust.


                                        31
However, after Teresa left to visit Barbara, Billena, who was very ill, wanted
her mother back.
      Wanting Teresa back home and not knowing Barbara’s intentions
regarding Teresa’s property, Billena and Willis met with Pavone for legal
advice. At their first meeting with Pavone, he told them that there was no
way they could agree to a professional fiduciary for the Trust because they
would steal everything for themselves and, even if they did not change the
beneficiary, would drain the estate. Pavone advised Willis that she could not
agree to be removed as successor trustee of the Trust and must fight it. They
discussed the upcoming probate court hearing on the petition to remove
Willis as successor trustee that was scheduled for October 6, 2015. However,
contrary to her understanding, Pavone did not file any paperwork opposing
the petition. As a result, Willis was removed as successor trustee and Fister
was appointed by the probate court as trustee of the Trust.
      Afterward, Pavone told Willis she was removed as trustee not because
of his failure to file opposition papers, but instead because the probate court
judge was friends with Grunow (Fister’s attorney) and that the judge was in
a conspiracy to aid her friend. Willis testified that Pavone told her the
probate court judge was against her and that the probate court was corrupt.
Pavone told her that the judge and her opponents were in a conspiracy to
steal her entire estate. Willis testified that she and her family believed
Pavone when he told them that the judge was in a conspiracy with Stoffel,
Grunow, and others to steal Teresa’s entire $2 million estate.
      Willis relied entirely on Pavone’s advice and trusted that he would do
what was in her family’s best interest. Willis referred to e-mails from Pavone
(Exhibit Nos. A3, F, & V) in which he explained how her opponents would be
made to pay for his bills because he would obtain a multimillion dollar
judgment against Stoffel and others for their illegal acts. Although litigation
                                       32
against her opponents was listed as one objective in the Agreement, he never
filed any lawsuits against her opponents.
      Willis also testified that Pavone led her to believe the Trust’s
beneficiaries could be changed even though the court had appointed Fister as
a professional trustee for the Trust. However, in an e-mail dated October 7,
2015 (Exh. No. 535), Pavone told his law clerk the Trust could not be
changed.
      Willis also testified regarding the “special protocol” she had with
Pavone, which required him to call her if there was something important that
she needed to see or respond to. However, Pavone never talked to her about
sending her his bill.
      Willis testified that Pavone instructed her to not pay rent on the Aladin
property and to oppose her eviction so that the Aladin property would not be
sold. Pavone never told her that the probate court order appointing Fister as
the Trust’s trustee precluded a sale of the Aladin property without a further
court order. He did not inform her that her challenge of the Trust’s
ownership of the Aladin property would preclude her from being reinstated as
trustee of the Trust, and he nevertheless continued to bill her for work done
to reinstate her as trustee. Although Teresa ultimately was returned to
San Diego after the Indiana court’s order, Teresa fell and broke her hip at her
nursing home shortly thereafter and passed away a few days later.
      Willis testified that she believed she had fulfilled her obligations under
the Agreement by paying 180 percent of the $100,000 amount listed in the
agreement, even though Pavone did not fulfill all of his obligations under it.
By February 2017, she caught on that it was Pavone who “was really the one
after the estate” and trying to get the Trust assets for himself. She testified
that Pavone wanted to keep fighting (i.e., litigating) even though two weeks
after she retained him, there was nothing further to fight. Willis testified
                                       33
that Pavone led her to believe that more than nine sophisticated opponents,
including judges, lawyers, and professional fiduciaries, were in a conspiracy
to steal Teresa’s estate, but in the end she “could see clearly it was Mr.
Pavone who was trying to take the estate for himself.” Furthermore, Willis
testified that if Pavone had informed her that challenging the Trust’s
ownership of the Aladin property would have forever precluded her from
being reinstated as its trustee, she never would have agreed to challenging
its ownership and, as a result, would not have incurred an additional
$500,000 in attorney fees thereafter.
      Willis testified that she did not at any time want to challenge Fister’s
appointment as the Trust’s trustee. Rather, it was only after Pavone told her
Fister would steal everything and drain the estate that she opposed Fister’s
appointment as trustee.
      After the evidentiary portion of the trial was completed, McCall moved
for a nonsuit, arguing Pavone had not made a prima facie case on any of the
causes of action alleged against her. Jerne apparently joined in her nonsuit
motion. Noting, inter alia, that Jerne and McCall testified that they had no
knowledge of P&F’s lien before they received proceeds from the sale of the
Oliver property and Pavone did not present any affirmative evidence showing
they had knowledge of its lien, the court granted their motion for nonsuit and
dismissed them as defendants.
      Thereafter, the court read its instructions to the jury and Pavone and
Willis gave their closing arguments. After deliberating, the jury returned
special verdicts on the remaining causes of action. On the FAC, the jury
found against Firms on their causes of action against Willis for conversion,
breach of contract, and fraudulent concealment. The jury found in favor of
P&F on its common count for services rendered and awarded it $284,000 in


                                        34
damages against Willis for the reasonable value of the services it provided for
which it had not yet been paid.
      On the cross-complaint, the jury found against Willis on her causes of
action against Cross-defendants for concealment (fraud) and false promise
(fraud). The jury found in favor of Willis on her causes of action for: (1)
intentional misrepresentation (fraud), awarding her $40,000 in economic
damages and $20,000 in noneconomic damages; (2) negligent
misrepresentation, awarding her $40,000 in economic damages and $20,000
in noneconomic damages; (3) breach of fiduciary duty, awarding her $40,000
in economic damages and $20,000 in noneconomic damages; (4) breach of
contract, awarding her $40,000 in economic damages; and (5) professional
negligence, awarding her $47,000 in economic damages and $20,000 in
noneconomic damages.
      On January 25, 2019, the court entered judgment on the special
verdicts in favor of P&F on its FAC against Willis in the amount of $284,000
and in favor of Willis on her cross-complaint against Cross-defendants in the
amount of $287,000. The court subsequently denied Cross-defendants’
motions for judgment notwithstanding the verdict, new trial, and
prejudgment interest.
      Cross-defendants timely filed notices of appeal challenging the
judgment against them. Cross-defendants filed an 84-page appellants’ brief
raising 25 contentions on appeal and an appellants’ appendix consisting of
8,974 pages of pleadings, exhibits, and other documents. The reporter’s
transcript contains 1,701 pages. Willis did not file a respondent’s brief.




                                       35
                                 DISCUSSION

                                        I

                   Cross-defendants’ Waiver or Forfeiture of
                   Insufficiency of the Evidence Contentions
      In Arguments 1, 2, 3, 4, 5, 6, and 7 of their appellants’ brief, Cross-
defendants contend there is insufficient evidence to support the verdicts
against them on the cross-complaint’s causes of action for intentional
misrepresentation, negligent misrepresentation, breach of fiduciary duty,
breach of contract, and professional negligence. However, because their
appellants’ brief does not fairly state the material evidence in this case, we
conclude they have waived or forfeited those insufficiency of the evidence
contentions.
                                        A
      Applicable law. When an appellant contends there is insufficient
evidence to support a finding of fact, we apply the substantial evidence
standard of review. (Schmidt v. Superior Court (2020) 44 Cal.App.5th 570,
581.) Under that standard of review, “the power of an appellate court begins
and ends with the determination as to whether there is any substantial
evidence, contradicted or uncontradicted, which will support the finding of
fact.” (Grainger v. Antoyan (1957) 48 Cal.2d 805, 807, italics omitted.) In so
doing, we accept all evidence that supports the judgment, disregard contrary
evidence, and draw all reasonable inferences to uphold the judgment.
(Harley-Davidson, Inc. v. Franchise Tax Bd. (2015) 237 Cal.App.4th 193,
213.) “[I]t is not our role to reweigh evidence, redetermine the credibility of
the witnesses, or resolve conflicts in the testimony, and we will not disturb
the judgment if there is evidence to support it.” (Ibid.)


                                       36
      In every appeal, the appellant has the duty to fairly summarize all of
the facts in the light most favorable to the judgment. (Myers v. Trendwest
Resorts, Inc. (2009) 178 Cal.App.4th 735, 739; Boeken v. Philip Morris Inc.
(2005) 127 Cal.App.4th 1640, 1658 (Boeken).) “Further, the burden to provide
a fair summary of the evidence ‘grows with the complexity of the record.
[Citation.]’ ” (Boeken, at p. 1658, citing Western Aggregates, Inc. v. County of
Yuba (2002) 101 Cal.App.4th 278, 290.) To meet its burden on appeal to
show a finding of fact is not supported by substantial evidence, appellants
cannot recite only evidence in their favor, but must “ ‘set forth in their brief
all the material evidence on the point and not merely their own evidence.
Unless this is done the error is deemed to be waived.’ [Citations.]” (Foreman
& Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881; see also, Eisenberg et al.,
Cal. Practice Guide: Civil Appeals and Writs (The Rutter Group 2021) ¶8:70,
p. 8–35.)
      “When appellant’s opening brief states only the favorable facts,
ignoring evidence favorable to respondent, the appellate court may treat the
substantial evidence issues as waived and presume the record contains
evidence to sustain every finding of fact. [Citations.]” (Eisenberg et al.,
supra, at ¶8:71, p. 8–36.) Stated in terms of forfeiture, “[w]here . . . an
opening brief fails to recite and discuss the record that supports the
challenged . . . decision, the appellant is deemed to have forfeited the
substantial evidence argument. [Citation.]” (Delta Stewardship Council
Cases (2020) 48 Cal.App.5th 1014, 1072; see also Doe v. Roman Catholic
Archbishop of Cashel & Emly (2009) 177 Cal.App.4th 209, 218 [appellant
waived substantial evidence challenge because “his opening brief set forth
only his version of the evidence, omitting any reference to conflicting evidence
submitted by [the respondent]”].)


                                        37
      “As with all substantial evidence challenges, an appellant challenging
[a finding of fact] must lay out the evidence favorable to the other side and
show why it is lacking. Failure to do so is fatal. A reviewing court will not
independently review the record to make up for appellant’s failure to carry
his burden.” (Defend the Bay v. City of Irvine (2004) 119 Cal.App.4th 1261,
1266 (Defend the Bay).)
                                         B
      Analysis. Our review of the statement of facts in the appellants’ brief
filed by Cross-defendants shows that they consistently cited facts and
evidence in their favor and omitted material evidence favorable to Willis that
supported the judgment. Importantly, Cross-defendants’ statement of facts
includes an extensive, “one-sided” discussion of evidence supporting their
theory that Barbara, Christine Mundavuozzo (Teresa’s neighbor), Ray and
Mari Byrnes (Teresa’s tenants), Stoffel, Grunow, and Fister “form[ed] an
alliance” to steal Teresa’s estate and/or change the beneficiary of the Trust
(i.e., remove Willis as its beneficiary), which discussion, on its face, is an
argument more appropriately addressed to a trier of fact than to an appellate
court. In particular, Cross-defendants assert in their statement of facts:
         “In early 2015, [Mundavuozzo] and [Barbara] involved
         Attorney James Stoffel. [Citation.] Over that summer,
         they dismantled key parts of Teresa’s estate plan
         [citations], separated Teresa from Billena and [Willis]
         using the TRO process [citations], moved her to Indiana
         [citation], and then seized control over her estate
         [citations].”
They continued: “In order to accomplish such a feat [e.g., sell the Aladin
property], [Barbara] would have to remove [Willis], the designated trustee
[citation], and replace [Willis] with a probate professional that would, over
[Willis’s] objection, sell [the Aladin property] to [Barbara’s] advantage.
[Citations.] [¶] Attorney Stoffel needed formal legal grounds to remove
                                        38
[Willis] [citation] and find a permissible way to deplete the estate for
[Barbara’s] benefit. [Citation.]”
      Cross-defendants continued their explanation of their conspiracy
theory, stating: “So, Attorney Stoffel invented grounds [to remove Willis as
trustee of the Trust]. [Citation.] On Teresa’s supposed authority (she was
not competent, infra), he forbid Teresa’s creditors from doing business with
[Willis]. [Citation.] He then let Teresa’s bills lapse and blamed [Willis] for
the interruption of services. [Citations.] Simply, Attorney Stoffel
manufactured the basis for [Willis’s] removal as trustee. [Citations.]”
      After describing evidence that would support an inference that Teresa
may have been incompetent from late 2014 through the middle of 2015,
Cross-defendants stated: “Given the above facts and circumstances,
[Barbara], Mundavuozzo and Attorney Stoffel must have known that Teresa
was incompetent to make any serious decision. [Citations.] Yet, Attorney
Stoffel presented the trust suit [i.e., to remove Willis as successor trustee of
the Trust] as if she were a competent litigant and he her private counsel.
[Citations.]” Cross-defendants continued their attack on Stoffel, their
opposing counsel, stating: “Electing to conceal the fact that he did not have
proper agency authority, this monumental decision resulted in several
million dollars’ worth of subsequent litigation, including this attorney-client
fiasco, on top of all the damage and trauma it needlessly and illegally
inflicted on the Willis family.” They asserted as fact that “[b]y December 1,
2015, at the initial conservatorship hearing, everyone touching the case
either personally knew that Teresa was incompetent (such as Teresa’s estate
lawyer, doctors, bankers, family and friends, [citations]), had a pile of
undisputed affidavits establishing the fact (the probate judge, [citation]), or
had been personally apprised in unmistakable terms from a medical expert’s
evaluation (Attorney Stoffel and his people, [citation]).”
                                        39
      Cross-defendants continued to argue their conspiracy theory in their
statement of facts, stating:
         “This entire litigation should have ended there. [Barbara’s]
         bid for control over Teresa could only be legally initiated as
         a San Diego conservatorship action; as a regular (trust)
         action, it was invalid. [Citations.] Stoffel had no authority.
         [Citation.] Without Teresa being competent, the probate
         court did not possess jurisdiction over her and it therefore
         had no fundamental legal authority to act. [Citations.]
         “Consequently, [Willis] should have never faced a $650,000
         legal bill from P&F, because the complex probate action
         and resulting litigation, all anchored by the trust action,
         were invalid from their inception. [Citations.]

         “The [Trust] provided for [Willis], and only [Willis], to make
         decisions about Teresa. [Citation.] Probate insiders and
         the probate system had no fundamental legal authority to
         superimpose their agenda over this constraint through the
         vehicle of a private lawsuit. [Citations.]”

      Cross-defendants’ counsel, who has represented himself as an
“experienced appellate lawyer” who has “litigated dozens of appeals” and is
“versed in this skill”, then improperly included in the statement of facts
excerpts from a publication that was neither admitted in evidence at trial nor
was written by an attorney or other recognized legal authority. Under the
heading, “6. National Concerns about the American Probate System,”
their statement of facts stated (or, more accurately, improperly argued):

         “Attorney Stoffel’s violation was so serious that the
         following short recitation warrants inclusion in this brief.
         “This country’s probate courts have come under national
         scrutiny in recent years. As explained in a 225-page
         award-winning book by a victim turned whistleblower,
         Michael Larsen:
         “ [‘]Older, retired and/or defenseless citizens are being put
         to their death in illicit guardianship courts that operate

                                       40
under color of law. Their families are being falsely
imprisoned and retaliated for speaking up to expose these
crimes against humanity.
   “ [‘]Those with financial assets are targeted by rogue
attorneys and guardians . . . fiduciaries designated by an
elderly person in documents they have prepared are often
cast aside or simply ignored and cases exist where . . .
Living Trusts and similar instruments, once thought
impenetrable, are broken making room for the fee-for-
service professionals/attorneys in a system with no checks
and balances.
    “ [‘]They are forcibly removed from their home. Their
family members are barred from seeing them on the basis
of perjured false accusations against them by the predator
attorneys . . . not only are these disabled and retired
citizens being terrorized, but their family members and
other[s] who expose this syndicate are also victims . . .[’]
“(Larsen, M., Guardianship Fraud (2016) ISBN:
15432188383, p. xi-xii (‘Larsen’); see Declaration of
Benjamin Pavone, ¶¶ 1-2 [attaching copy of book,
inexplicably rejected for filing on March 3, 2020];
[citations].”
“These concerns presented a systemic dysfunction risk that
seemed eerily similar to tactics utilized and observed in
this case. They emanate from an apparently well-trodden
method (‘isolate, medicate, take the estate’) where:
   • “Probate insiders utilize trumped-up TROs as a
     method to isolate elders from their family and from
     their doctors [citations, including to Larsen];
   • “Probate insiders create an alliance with a
     disgruntled family member, and on that person’s
     authority, levy accusations against the elder’s
     caretakers to remove them from their documented
     estate roles [citations, including to Larsen][;]
   • “The probate court itself appoints or assists these
     insiders in ways they request [citations, including to
     Larsen];

                             41
            • “The elder’s assets are encumbered or liquidated, to
              provide funds for professionals to capitalize on
              [citations, including to Larsen][;]
            • “The liquid funds are depleted by the professionals at
              the expense of the heirs [citations];
            • “Resistance to the agenda of the insider professionals
              is projected to be futile, given certain intimidation
              tactics practiced by the professionals in conjunction
              with the court [citations]. (Fn. omitted.)
         “Undersigned counsel was jarred, worried, and at a few
         moments profanely apoplectic, by the possibility that these
         accusations of dysfunction were real and were part of a pre-
         ordained process happening to his client - that counsel
         could not stop. [Citations, including to Larsen.]”
      Regarding P&F’s invoices, Cross-defendants’ statement of facts
included their explanation for the nine-month delay in sending Willis its
fourth invoice, stating:

         “The truth is that by February-March 2016, P&F was
         drowning in trying to keep up with the San Diego case
         obligations. [Citations.] [¶] On top of that, the Indiana trial
         loomed as set for April 18, 2016. [Citation.] P&F was
         unable to get a continuance and filed a detailed motion to
         dismiss, but the Indiana Court did not budge. [Citations.]
         [¶] On top of all that, counsel was also obligated to try an
         entirely different case in March 2016, in Orange County;
         counsel spent a week engrossed with that. [Citation.] [¶]
         After the February-March San Diego scramble, the
         February-March Orange County trial, and the March-April
         Indiana trial, P&F counsel and his team practically
         collapsed, not to mention getting backed up on all of their
         other cases. [Citations.] [¶] This is the actual reason
         invoices in Willis for February, March, and April 2016 were
         not tendered by June 1, 2016: a crushing workload.
         [Citation.]
         “As for the next cycle, on June 30, 2016, Teresa dies on
         June 21, 2016; P&F hesitated to pile more bad news on
         fragile [Willis]. [Citations.] [¶] For July and August, 2016,
                                         42
         P&F made a third decision to hold off a little longer until
         [Willis] had the ability to pay. [Citation.] The
         concentration of legal work required in February-March-
         April had ratcheted up a big legal bill and [Willis] had no
         way to pay for it. [Citation.] [¶] In September, 2016, a
         settlement with [the] successor trustee was reached that
         enabled the refinance of [the Aladin property], P&F elected
         to hold the bill until [Willis] had a way to pay it down.
         [Citations.] [¶] In summary, P&F’s delay in billing reflects
         prioritization of winning over billing, and thereafter,
         kindness not avarice.”
      In concluding their statement of facts, Cross-defendants again make an
argument that would be more appropriately addressed to a trier of fact than
to an appellate court, stating: “It is not uncommon for clients to diminish the
value of a legal effort after they have secured victory, and it is practically
standard for clients to claim the victory could have been secured less
expensively. [¶] However, this case is exceptional even against this common
client griping, where the client covets the victory, gets the bill, and then not
only contends it was excessive but reverses her perception of the
representation to its polar opposite, by re-characterizing an industrious and
successful legal effort to one that was nothing more than an incompetent,
premeditated conspiracy against her.” (Fn. omitted.)
      While stating “facts” almost exclusively in their favor, Cross-
defendants’ statement of facts in their appellants’ brief also consistently
omitted material evidence favorable to Willis that supported the judgment in
her favor. For purposes of brevity, we need not cite all the material evidence
so omitted. Rather, based on our independent review of the extensive record
on appeal, we set forth below selected examples that reflect material evidence
that Cross-defendants should have, but did not, include in their statement of
facts. First, Cross-defendants did not include any discussion of the fact that
prior to P&F’s involvement in the summer of 2015, Stoffel, representing

                                        43
Teresa, and Freed, representing Willis and her family, had agreed that an
independent trustee (i.e., Fister) should be appointed for the Trust and could
also act as Teresa’s conservator. Toward that goal, Stoffel filed a petition in
the probate court on behalf of Teresa, seeking an order removing Billena and
Willis as the Trust’s successor trustees and appointing a professional trustee
(i.e., Fister) to manage the Trust and its estate.
      Second, Cross-defendants omitted any discussion of the fact that
Pavone sent Willis a September 15, 2015 letter, discussing the probate court
petition filed by Stoffel to remove Willis as trustee of the Trust,
acknowledging the October 6, 2015 hearing date, and emphasizing that “we
need a strong opposition with our own documentation and declarations” and
“we would like to file a written opposition before that date [i.e., October 6].”
He also proposed that he “immediately prepare an opposition to the current
petition.” Cross-defendants omit any reference to the fact that, despite
Willis’s execution of the Agreement on September 24 and contrary to
Pavone’s stated strategy in his September 15 letter, he did not file any
pleadings or other documentation opposing Stoffel’s petition and merely
appeared at the October 6 hearing on Willis’s behalf in opposition to the
petition. Nevertheless, Willis apparently was relieved that Fister, a
professional fiduciary, was appointed by the probate court to serve as the
successor trustee of the Trust because Willis had spoken to Fister a couple of
times and believed Fister knew what was best for Teresa’s estate and
understood the family’s situation with Barbara and Mundavuozzo.
      Third, Cross-defendants’ statement of facts wholly omits any discussion
of Pavone’s January 2, 2016, e-mail to Willis and her family members
requesting a “Come to Jesus” meeting with them after the upcoming hearing
in the probate court. In that e-mail, Pavone stated: “The forces we are up
against are organized, experienced and serious. And while we started strong,
                                        44
I feel like the family’s energy to fight is collapsing. [¶] . . . The family needs to
rally” and stated, if it does not, “Teresa will not be returned home, ever, and
the entire $2M estate will get stolen.”
      Fourth, Cross-defendants’ statement of facts omitted any discussion of
Pavone’s testimony admitting that he had led Willis to believe for over a year
that the probate court judge and other professionals were stealing the Trust’s
estate, that she was in a dogfight for her inheritance, that he never told
Willis it was possible she would be paying the costs of both sides for Trust to,
in effect, litigate with itself, and that those costs would amount to almost
$1,000,000.
      Fifth, Cross-defendants’ statement of facts omitted any discussion of
Stoffel’s trial testimony in which he stated there was never any attempt to
remove Willis as a beneficiary of the Trust, no paperwork was ever initiated
to change the beneficiary of the Trust, and he had no conversations with
Barbara regarding potentially changing the beneficiaries of Teresa’s estate.
      The extensive evidence described above (i.e., in the first through fifth
paragraphs), which was omitted from Cross-defendants’ statement of facts,
was material to this case and appeal because it supported Willis’s trial theory
that much of Cross-defendants’ litigation efforts, and attorney fees billed to
her, were unnecessary and could have been avoided if Pavone had not taken
an antagonist approach toward the appointment of a professional fiduciary as
successor trustee of the Trust, as well as other litigation strategies, based on
his ill-founded conspiratorial belief that Willis’s entire inheritance was at
risk of being “stolen” by Barbara, Stoffel, Fister, Grunow, and/or other third
parties.
      Sixth, Cross-defendants’ statement of facts wholly omitted any
discussion of certain terms of the Agreement that are material to this case
and support the judgment. In particular, the Agreement set forth two main
                                          45
priorities for P&F’s representation of Willis, as follows: “(1) to recover
custody of Teresa McClain, mother to Billena and grandmother to [Willis],
from the abduction by third parties and to enable as much contact is [sic]
possible while Billena is living; [and] (2) to protect Teresa’s assets (including
the family compound in Pacific Beach) from changes to its succession, as
originally created and intended by the 2003 estate plan,” and toward those
efforts, the Agreement expressly estimated that Willis “could incur $100K (or
conceivably more)” in P&F’s attorney fees and costs. The Agreement also
repeated Pavone’s conspiratorial belief that third parties were attempting to
steal Teresa’s estate, stating: “[T]here is a substantial amount of real estate
that is all in potential jeopardy due to the machinations of Barbara Carson,
Christy Mundo and possibly others. While Barbara and Christy could fold
and end the litigation easily and inexpensively, it is apparent that they are
after Teresa’s estate, have liquid funds to finance a fight, and are thus
incentivized to wage a battle as long as they have a shot at capturing some or
all of Teresa’s wealth.” That evidence, which was omitted from Cross-
defendants’ statement of facts, was material to the case and supported the
judgment because it showed P&F had estimated its attorney fees and costs to
be about $100,000, which amount was greatly exceeded by its fourth invoice
dated September 20, 2016, which added its new fees and costs totaling
$432,407 incurred during the eight and one-half month period from January
2016 through September 20, 2016, and then reduced the $619,299 total
balance amount by $50,000 for mooted appellate work and $14,800 paid by
the Willis family, for a net balance due of $578,415. That evidence was
material to Willis’s trial theory that, inter alia, Cross-defendants committed
professional negligence by not reasonably informing her of significant
developments in their representation of her. That excerpt from the
Agreement was also material to this case and appeal because it supported
                                       46
Willis’s trial theory that much of Cross-defendants’ litigation efforts, and
attorney fees billed to her, were unnecessary and could have been avoided if
Pavone had not based his litigation strategy on his ill-founded conspiratorial
belief that Willis’s entire inheritance was at risk of being “stolen” by Barbara,
Stoffel, Fister, Grunow, and/or other third parties.
      Seventh, Cross-defendants’ statement of facts omitted any discussion of
Burd’s testimony during the instant trial in which she stated that after the
probate court appointed Fister as the successor trustee of the Trust (per its
October 6, 2015 order), “[n]o one would have had authority [to remove Willis
as the beneficiary of the Trust] absent court order.” Burd testified that “none
of their opponents could change the beneficiary . . . [a]bsent a court order”
and that she had discussed with Pavone that the beneficiary of the Trust
could not thereafter be changed. Their statement of facts also omitted any
discussion of Pavone’s trial testimony that after Fister was appointed as the
successor trustee of the Trust on October 6, 2015, Barbara had no power to
sell any of the Trust’s properties regardless of any intent to do so. Both
Burd’s and Pavone’s trial testimony was material to this case and appeal
because that evidence supported Willis’s trial theory that much of Cross-
defendants’ litigation efforts, and attorney fees billed to her, after October 6,
2015 were unnecessary.
      Eighth, Cross-defendants’ statement of facts omitted any discussion of
Willis’s trial testimony that Pavone instructed her not to pay rent on the
Aladin property and to oppose her eviction so that the Aladin property would
not be sold. Pavone never told her that the probate court order appointing
Fister as the Trust’s trustee precluded a sale of the Aladin property without a
further court order. He also did not inform her that her challenge to the
Trust’s ownership of the Aladin property would preclude her from being
reinstated as trustee of the Trust, and he nevertheless continued to bill her
                                        47
for work done to reinstate her as trustee. Furthermore, Willis testified that if
Pavone had informed her that challenging the Trust’s ownership of the
Aladin property would have forever precluded her from being reinstated as
its successor trustee, she never would have agreed to challenge its ownership
and, as a result, would not have incurred an additional $500,000 in attorney
fees thereafter. Willis’s testimony was material to this case and appeal
because it supported her trial theory that much of Pavone’s litigation efforts,
and attorney fees billed to her, were unnecessary and could have been
avoided if Pavone had not advised Willis to assert an ownership interest in
the Aladin property that was adverse to the Trust’s interest and thereby
disqualified her from being reinstated as the Trust’s successor trustee.
      In summary, based on our close, independent review of the record on
appeal and Cross-defendants’ statement of facts in their appellants’ brief, we
conclude their brief did not fairly state the material evidence in this case. As
shown by the specific examples discussed above, their statement of facts cited
evidence almost exclusively in their favor and consistently omitted material
evidence favorable to Willis that supported the judgment in her favor. Based
on Cross-defendants’ failure to include a proper statement of facts in their
appellants’ brief, we conclude Cross-defendants have waived or forfeited all of
their insufficiency of the evidence contentions.
      To clarify which contentions we conclude Cross-defendants have so
waived or forfeited, we list, as waived or forfeited, the following insufficiency
of the evidence contentions raised in their appellants’ brief: (1) Argument 1,
contending that there is insufficient evidence to sustain the fraud cause of
action because there was no misrepresentation; (2) Argument 2, contending
that there is insufficient evidence to sustain the fraud cause of action on the
element of intent to deceive because P&F reasonably believed Barbara’s team
was angling to capture Teresa’s estate; (3) Argument 3, contending that there
                                       48
is insufficient evidence to sustain the fraud cause of action on the question of
damages; (4) Argument 4, contending that there is insufficient evidence to
sustain the breach of fiduciary duty cause of action; (5) Argument 5,
contending that there is insufficient evidence to sustain the negligent
misrepresentation cause of action; (6) Argument 6, contending that there is
insufficient evidence to sustain the breach of contract cause of action; and (7)
Argument 7, contending that there is insufficient evidence to sustain the

legal malpractice (i.e., professional negligence) cause of action.3




3      Assuming arguendo Cross-defendants have not waived or forfeited
their Arguments 1 through 7 based on their improper statement of facts as
concluded above, we nevertheless would conclude they have failed to carry
their burden on appeal to show the evidence, and reasonable inferences
therefrom, favorable to the verdicts in Willis’s favor is insubstantial. Cross-
defendants simply cite evidence, and inferences therefrom, in support of their
position and, based thereon, make arguments, relying in large part on
hypothetical scenarios and/or ill-founded conspiracy theories, more
appropriately addressed to a trier of fact than to an appellate court. Cross-
defendants cannot carry their burden on appeal by merely rearguing the
“facts” as they would have them and/or reasserting their position at trial. (In
re Marriage of Davenport (2011) 194 Cal.App.4th 1507, 1531; Conderback,
Inc. v. Standard Oil Co. (1966) 239 Cal.App.2d 664, 687.) Such a “factual
presentation is but an attempt to reargue on appeal those factual issues
decided adversely to [appellants] at the trial level, contrary to established
precepts of appellate review. As such, it is doomed to fail.” (Hasson v. Ford
Motor Co. (1982) 32 Cal.3d 388, 398–399.)

                                       49
                                       II
                    Professional Negligence Cause of Action
      As we concluded in section I above, Cross-defendants waived or
forfeited, inter alia, their Argument 7 by presenting an improper statement of
facts in their appellants’ brief. In their Argument 7, Cross-defendants
contended the verdict finding them liable on Willis’s cause of action for
professional negligence must be reversed for insufficient evidence to support
it because Willis did not designate, or present the testimony of, an expert
witness regarding their breach of any duty owed to her. Because of the
importance of this legal issue, we nevertheless elect to address the merits of
their contention and explain why, in this exceptional case, Willis did not need
an expert to testify that Cross-defendants breached their professional duty
owed to her.
                                       A
      Applicable law. The elements of a cause of action against an attorney
for professional negligence are: “(1) the duty of the attorney to use such skill,
prudence, and diligence as members of his or her profession commonly
possess and exercise; (2) a breach of that duty; (3) a proximate causal
connection between the breach and the resulting injury; and (4) actual loss or
damage resulting from the attorney’s negligence. [Citations.]” (Coscia v.
McKenna & Cuneo (2001) 25 Cal.4th 1194, 1199.) Generally, expert
testimony is required to show an applicable duty of care and a breach of that
duty on a professional negligence cause of action. (Stanley v. Richmond
(1995) 35 Cal.App.4th 1070, 1093; Wright v. Williams (1975) 47 Cal.App.3d
802, 810-811; cf. Kirsch v. Duryea (1978) 21 Cal.3d 303, 311 (Kirsch) [expert
testimony is not always required to establish a standard of care].) However,
there may some rare, exceptional cases in which the general rule requiring
expert testimony does not apply. Specifically, “[w]here the failure of attorney
                                       50
performance is so clear that a trier of fact may find professional negligence
unassisted by expert testimony, then expert testimony is not required.”
(Wilkinson v. Rives (1981) 116 Cal.App.3d 641, 647–648 (Wilkinson); see also
Wright, at p. 810; Day v. Rosenthal (1985) 170 Cal.App.3d 1125, 1146 (Day);
Unigard Ins. Group v. O’Flaherty & Belgum (1995) 38 Cal.App.4th 1229,
1239 (Unigard Ins. Group) [expert testimony may not be required where the
question of breach of a duty of care is within the “common knowledge” of lay
persons]; cf. Flowers v. Torrance Memorial Hospital Medical Center (1994) 8
Cal.4th 992, 1001.) “[I]f the attorney’s negligence is readily apparent from
the facts of the case, then the testimony of an expert may not be necessary.”
(Goebel v. Lauderdale (1989) 214 Cal.App.3d 1502, 1508 (Goebel); see also,
Rest.3d, Law Governing Lawyers (2000) § 52, com. g. [“Expert testimony. . . .
[A] plaintiff alleging professional negligence . . . ordinarily must introduce
expert testimony concerning the care reasonably required in the
circumstances of the case and the lawyer’s failure to exercise such care. Such
expert testimony is unnecessary when it would be plain to a nonlawyer or is
established as a matter of law that the lawyer’s acts constitute
negligence . . . .”]; Brewer, Jr., Expert Witness Testimony in Legal Malpractice
Cases (1994) 45 S.C. L.Rev., 727, 735 [“Courts that hold expert testimony is
admissible and generally required in legal malpractice cases also recognize
an exception to the expert testimony requirement when the alleged act of
malpractice is clear and obvious, exceptionally egregious, or clearly palpable
in that lay persons can determine from their own common knowledge and
experience whether the attorney breached a standard of care.”]; Michael P.
Ambrosio & Denis F. McLaughlin, The Use of Expert Witnesses in
Establishing Liability in Legal Malpractice Cases (1988) 61 Temp. L.Rev.
1351, 1373 [“[C]ourts have uniformly recognized an exception in those cases
[requiring expert testimony] where the alleged act of malpractice is so clear
                                       51
and obvious that lay persons can rely on their common knowledge and
experience to conclude the act is a deviation from the standards of
professional conduct.”].)
      “[T]he existence of the duty [of care] is a question of law.” (David Welch
Co. v. Erskine & Tulley (1988) 203 Cal.App.3d 894, 890 (David Welch Co.).)
Statutes, rules of professional conduct, and general principles relating to
fiduciary and attorney-client relationships “all help define the duty
component of the fiduciary duty [or other duty of care] which an attorney
owes to his client.” (Mirabito v. Liccardo (1992) 4 Cal.App.4th 41, 45
(Mirabito); see also Day, supra, 170 Cal.App.3d at p. 1147; David Welch Co.,
at pp. 890–893 [statutes and rules of professional conduct help define
attorney’s duty of care].) While the existence of a duty of care is a question of
law, the question of whether an attorney breached that duty of care is a
factual question for the trier of fact. (Unigard Ins. Group, supra, 38
Cal.App.4th at p. 1240; David Welch Co., at p. 890.)
                                         B
      Analysis. Contrary to Cross-defendants’ claim, we conclude that the
general rule requiring expert testimony to prove a breach of duty by them
does not apply in the rare and exceptional circumstances of this case. Unlike
the typical “case-within-a-case” legal malpractice cases, in this case Willis
alleged that Cross-defendants failed, inter alia, to timely inform her of the
large increase in P&F’s invoice from January 2016 through September 20,
2016, which failure she argued violated their duty to reasonably inform her of
significant developments in their representation of her.
      At trial, the Agreement was admitted in evidence, including section 3.1
thereof that stated: “Attorney has estimated that Client could incur $100K
(or conceivably more) for the serious litigation effort that is needed . . . .”
Section 6.0 of the Agreement also stated that Willis did not have any liquid
                                         52
assets to pay P&F for its legal services. There was also substantial evidence
admitted showing the amounts and timing of each of P&F’s invoices. In
particular, on October 31, 2015, Pavone sent Willis P&F’s first invoice for
legal services rendered for a total amount of $107,093. On December 7,
Pavone sent Willis P&F’s second invoice for legal services, reflecting
additional charges of $51,194 incurred during the month of November and a
total outstanding balance of $162,087. At that time, Pavone stated that “this
translates to about a $50K/mo[.] tab. This should come down substantially.
The case is now stable. . . .”
      On January 5, 2016, Pavone sent Willis P&F’s third invoice, adding
$26,805 in legal fees and costs for services rendered during December 2015,
for a total outstanding balance of $186,892. Thereafter, despite its many
court filings and appearances and performance of other legal services over a
period of eight and one-half months, P&F did not send Willis its next invoice
until its fourth invoice dated September 20, 2016. P&F’s 44-page fourth
invoice restated the outstanding balance of $186,892 from its prior three
invoices and showed a net balance due of $578,415, reflecting a net increase
of $391,523.
      Willis also admitted in evidence, and had Pavone read for the jury,
Business and Professions Code section 6068, which provides: “It is the duty
of an attorney to do all of the following: [¶] . . . [¶] (m) To respond promptly to
reasonable status inquiries of clients and to keep clients reasonably informed
of significant developments in matters with regard to which the attorney has
agreed to provide legal services.” (Italics added.) Furthermore, Pavone
admitted at trial that it was “fair to say that a bill going from a $100,000
[amount] to over $650,000 would be considered a significant development.”
Pavone further testified that he had established a special protocol with Willis
that obligated him to call Willis, and not just e-mail her, if there was
                                        53
“something that is important” in his representation of her or something that
needed her attention. Pavone admitted that he did not follow that protocol
regarding the bills he sent her, explaining that he did not feel a bill over
$500,000 was that important or needed her attention. Pavone testified that
he was “busy” from January through April 2016 and that “doing bills at the
time was just not practical.” He further explained that he did not send Willis
a bill after their May “victory” because he had to catch up on other cases,
knew it would be “a big bill,” was dreading sending it, and knew she could not
pay it anyway, and therefore he delayed sending the bill to her.
      In her testimony, Willis testified regarding the special protocol she had
with Pavone, which required him to call her if there was something
important that she needed to see or respond to. However, Pavone never
talked to her about sending her his bill.
      In instructing the jury, the court instructed, inter alia, with Business
and Professions Code section 6068, subdivision (m) that “it is the duty of an
attorney to keep clients reasonably informed of significant developments in
matters with regard to which the attorney has agreed to provide legal
services.” In closing, Willis argued Pavone had failed to keep her reasonably
informed about significant developments in his representation of her,
including the large increase in P&F’s bill. The jury returned special verdicts,
including a verdict finding Cross-defendants liable for professional negligence
and awarding Willis $47,000 in economic damages and $20,000 in
noneconomic damages for that cause of action.
      Based on the above evidence, we conclude lay persons could reasonably
find that Cross-defendants breached their duty of care to keep Willis
reasonably informed of significant developments in their representation of
her without the assistance of expert testimony. In particular, the evidence
showed that Cross-defendants originally estimated in the Agreement that
                                       54
Willis’s legal fees and costs would be about $100,000, that over the eight and
one-half month period from January 5, 2016 to September 20, 2016, P&F’s
invoice amount increased from $186,892 to $578,415 for a net increase of
$391,523, which total balance would be $628,415 after P&F’s subsequent
reversal of the $50,000 amount for mooted appellate work for an adjusted net
increase of $441,523, and that Pavone admitted at trial such a large increase
in her bill was a significant development in his representation of Willis.
Given this rare, exceptional, and unique set of facts, the general rule
requiring expert testimony to prove a breach of a duty of care did not apply.
       Business and Professions Code section 6068, subdivision (m) sets forth
a specific duty of care that Cross-defendants owed to Willis and any expert
testimony contrary to that duty of care would be disregarded. (Mirabito,
supra, 4 Cal.App.4th at p. 45; Day, supra, 170 Cal.App.3d at p. 1147; David
Welch Co., supra, 203 Cal.App.3d at pp. 890–893; Kirsch, supra, 21 Cal.3d at
p. 311; cf. Jorgensen v. Beach ‘N’ Bay Realty, Inc. (1981) 125 Cal.App.3d 155,
163–165 (Jorgensen).) Given that duty of care, the jury then addressed the
question of fact whether Cross-defendants had breached their duty to
reasonably inform Willis of significant developments in matters with regard
to which they agreed to provide legal services to her (i.e., matters regarding
their representation of her). (Bus. & Prof. Code, § 6068, subd. (m).) Based on
the evidence admitted at trial, we conclude the lay jurors could make that
factual determination without the assistance of expert testimony. Given
Cross-defendants’ initial estimate that Willis’s legal fees would be about
$100,000, lay persons could apply their common knowledge to find that a
four-fold (or greater) increase in that estimated amount was, in fact, a
“significant development” in matters with regard to which they agreed to
provide legal services to her (i.e., matters regarding their representation of
her). (Bus. & Prof. Code, § 6068, subd. (m).) Furthermore, lay persons could
                                       55
further apply their common knowledge to find that by failing to send Willis
an updated P&F invoice showing that exponentially increased amount of
legal fees for more than eight and one-half months, Cross-defendants did not
“reasonably inform” her of that significant development. Accordingly,
contrary to Cross-defendants’ assertion, no expert testimony was required for
Willis to prove that Cross-defendants breached their duty of care.
(Wilkinson, supra, 116 Cal.App.3d at pp. 647–648; Wright, supra, 47
Cal.App.3d at p. 811; Day, supra, 170 Cal.App.3d at p. 1146; Goebel, supra,
214 Cal.App.3d at p. 1508; Unigard Ins. Group, supra, 38 Cal.App.4th at
p. 1239; cf. Jorgensen, supra, 125 Cal.App.3d at pp. 163–165.)
      Our conclusion is supported by apposite case law. In In re Taylor (Ind.
2001) 741 N.E.2d 1239 (Taylor), the Indiana Supreme Court addressed a
similar fact pattern involving an attorney who told his client that his fees for
representing her in a marital dissolution proceeding would be about $2,500
and that her husband would be asked to pay such fees. (Id. at p. 1240.) The
client believed she likely would not be responsible for payment of any
attorney fees. (Ibid.) In his retainer letter to the client, the attorney set
forth his hourly rates, but did not explain the frequency with which she
would receive bills. (Ibid.) Over the subsequent 13-month period, the
attorney never prepared or sent the client any interim billings. (Ibid.)
Furthermore, the client was unaware of how his fees were escalating during
his representation of her. (Ibid.) At the dissolution trial, the attorney
submitted an itemized statement of his fees totaling $12,696. (Id. at p. 1241.)
In its judgment of dissolution, the trial court awarded the marital home to
the client and ordered her husband to pay $3,500 toward her attorney fees.
(Ibid.)




                                        56
      In a disciplinary proceeding against the attorney in Taylor, the hearing
officer found the attorney had committed professional misconduct and
submitted his report to the Indiana Supreme Court. (Taylor, supra, 741
N.E.2d at p. 1240.) The attorney then sought review of the hearing officer’s
findings by the Indiana Supreme Court. (Ibid.) Reviewing those findings de
novo, the Indiana Supreme Court found, inter alia, that the attorney violated
a rule of professional conduct that required him to “keep a client reasonably
informed about the status of a matter.” (Id. at pp. 1241–1242 & 1241, fn. 2.)
Taylor stated:

         “While interim billing may not per se be required during
         every representation, the [attorney’s] failure to do so in this
         case amounted to a lack of adequate communication with
         his client, as required by the Rules of Professional Conduct,
         given the amount by which the [attorney’s] actual fees
         exceeded his initial projections, the client’s expectation that
         she would not have any out-of-pocket legal expenses, and
         the presence of only two significant assets in the marital
         estate, neither of which was liquid. Failure to keep a client
         apprised of escalating fees may constitute a violation of
         Prof.Cond.R. 1.4. See, e.g., Matter of Grimm, 674 N.E.2d
         551 (Ind. 1996) (attorney violated Prof.Cond.R. 1.4(a) when
         he represented that attorney fees were taken care of after
         the first invoice but submitted a substantial bill for legal
         services at conclusion of representation). The client’s
         inability to pay the fees was a reason to provide interim
         billing, not a justification for avoiding them; the importance
         of limiting her legal fees and the likelihood that the cost of
         attorney services would impact strategic decisions
         regarding the representation would have increased as the
         attorney bills mounted.” (Taylor, supra, 741 N.E.2d at
         pp. 1241–1242.)

The court rejected the attorney’s argument that his failure to provide interim
billing to the client was not misconduct. (Id. at p. 1241.) Accordingly, the
court concluded the attorney “violated Ind. Professional Conduct Rule 1.4(a)

                                       57
by failing to provide notice or information to the client of her escalating legal
bills” and, “[a]s a consequence of that omission,” the attorney also “failed to
keep the client adequately informed about the status of her case to the extent
reasonably necessary to permit her to make informed decisions regarding the
representation, in violation of Prof.Cond.R. 1.4(b).” (Id. at p. 1242, fns.
omitted.)
      Given its finding of misconduct by the attorney, Taylor then addressed
the question of the appropriate sanction for that misconduct and imposed on
him a two-year suspension from the practice of law, given the circumstances
of the instant misconduct as well as his significant disciplinary history.
(Taylor, supra, 741 N.E.2d at p. 1243.) In so doing, the court noted that the
attorney “took advantage of this client for personal gain, billing her nearly
five times the amount he estimated the representation would cost, failing to
advise her of the mounting legal fee, and then ultimately obtaining her
residence in satisfaction of his fee.” (Ibid., italics added.)
      Another case, In re Grimm (Ind. 1996) 674 N.E.2d 551 (Grimm), cited
by Taylor, provides additional support for our conclusion. (Taylor, supra, 741
N.E.2d at pp. 1241–1242.) In Grimm, the client retained an attorney to
represent her in a marital dissolution proceeding. (Grimm, at p. 552.) “At
the outset, the [attorney] told her that he did not believe that his legal fees
and expenses for the contemplated dissolution would exceed $2,500.” (Ibid.)
The attorney subsequently sent the client monthly invoices for about six
months, which invoices billed her for $2,028.18 for legal services and
expenses and of which the client had paid $1,045. (Ibid.) Thereafter, the
attorney pursued a romantic relationship with the client and did not send her
any further invoices. (Ibid.) The client eventually terminated their personal
relationship, but the attorney continued to represent her in the dissolution
proceeding. (Ibid.) After the dissolution judgment was entered, the attorney
                                         58
filed a notice of intention to file a lien against the real property awarded to
the client, which lien stated that he sought $12,718.18 in attorney fees. (Id.
at pp. 552–553.) However, the attorney had not sent her an invoice for legal
services for over 10 months and did not provide her with the notice of filing.
(Id. at p. 553.) After a trial on the attorney’s lien for legal services, the court
awarded him $9,916.94, plus prejudgment interest. (Ibid.)
      In the subsequent disciplinary hearing, the hearing officer found, inter
alia, that the attorney “violated Prof.Cond.R. 1.4(a) and 1.7(b) by failing to
inform the client of escalating charges for legal services which far exceeded
his initial projections and by failing to notify the client of his filing of the
notice.” (Grimm, supra, 674 N.E.2d at p. 553.) On reviewing the hearing
officer’s findings, the Indiana Supreme Court concluded, inter alia, that “[t]he
[attorney’s] failure to inform the client of the escalating legal bill after
December 10, 1987 and his failure to provide notice to her of his filing of the
notice violated Prof.Cond.R. 1.4(a) in that he failed to keep her adequately
informed about the status of her case . . . .” (Id. at p. 554.) Based on the
circumstances of that case, the court imposed on the attorney a one-year
suspension from the practice of law. (Id. at p. 555.)
      The facts and the rules of professional conduct in Taylor and Grimm
are not unlike those in the instant case. Like Indiana Professional Conduct
Rule 1.4(a) that required an attorney to keep a client adequately informed
about the status of their case (see Taylor, supra, 741 N.E.2d at
pp. 1241–1242 & 1241, fn. 2; Grimm, supra, 674 N.E.2d at p. 554), Business
and Professions Code section 6068, subdivision (m) here required Cross-
defendants to keep Willis reasonably informed of significant developments in
matters with regard to which they agreed to provide legal services to her (i.e.,
matters regarding their representation of her). Also, in Taylor and Grimm,
the clients had little or no liquid assets and the attorneys gave their clients
                                         59
initial estimates of $2,500 for their fees and costs and thereafter did not send
their clients invoices for extended periods (i.e., 13 months and 10 months),
while the amounts of their fees and costs (i.e., $12,696 and $12,718.18)
escalated beyond those initial estimates. (Taylor, at pp. 1240–1241; Grimm,
at pp. 552–553.) Also, in Taylor, the attorney led his client to believe that
someone else (i.e., her husband) would ultimately pay her attorney fees and
she would not be responsible to pay them. (Taylor, at p. 1240.) Like in
Taylor, the evidence in this case supported a finding that Pavone led Willis to
believe that others (i.e., those persons involved in his perceived conspiracy to
steal Teresa’s estate), and not she, would ultimately pay his attorney fees
because he would successfully pursue a civil action against them on her
behalf. Although the instant case involves a fee dispute rather than a
disciplinary proceeding, there are factual parallels that support our
conclusion that the jury could find Cross-defendants breached their duty to
keep Willis reasonably informed about her case without the assistance of
expert testimony. Here, the Agreement noted that Willis had no liquid assets
to pay attorney fees and P&F initially estimated therein that her fees and
costs would be about $100,000. However, P&F’s fourth invoice billed Willis
additional fees amounting to four times (i.e., $432,407) and total fees of about

six times (i.e., $578,415) more than its initial $100,000 estimate.4
Furthermore, P&F waited over eight and one-months after sending Willis its
third invoice to send her its next invoice (i.e., its fourth invoice dated


4     As discussed above, P&F’s 44-page fourth invoice restated the
outstanding balance of $186,892 from its prior three invoices and showed a
net balance due of $578,415 for a net increase of $391,523. Considering
P&F’s subsequent reversal of its $50,000 reduction for mooted appellate
work, the adjusted total balance was $628,415 for an adjusted net increase of
$441,523.

                                        60
September 20, 2016), while the amount of its fees and costs escalated and far
exceeded its initial $100,000 estimate. Similar to the courts’ findings in
Taylor, supra, 741 N.E. 2d at pages 1241 to 1243, and Grimm, supra, 673
N.E.2d at page 554, the jury here could find, albeit based on its common
knowledge, that such an exponential increase in the amount of Willis’s legal
fees over P&F’s initial $100,000 estimate, along with P&F’s failure to keep
Willis apprised of its escalating legal fees over the lengthy eight and one-half
period, constituted a breach of P&F’s duty to keep her reasonably informed of
significant developments within the meaning of Business and Professions

Code section 6068, subdivision (m).5
      Accordingly, we conclude there is substantial evidence to support the
jury’s finding that Cross-defendants breached their duty of care to Willis,
despite the absence of any expert testimony on that issue. Cross-defendants
do not cite any case or other authority persuading us to reach a contrary
conclusion. Because Cross-defendants do not make any substantive
argument that there is insufficient evidence to support the jury’s findings on
the remaining elements of a cause of action for professional negligence (i.e.,
causation and damages), we need not, and do not, address the substantial
evidence that supports the jury’s findings on those elements.




5     In addition, the jury could have reasonably found Cross-defendants
violated Business and Professions Code section 6068, subdivision (m) by also
not reasonably informing Willis of the following significant developments in
her case: (1) the October 2015 probate court order appointing Fister as the
Trust’s trustee precluded a sale of the Aladin property thereafter without a
further court order; and (2) her January 2016 challenge to the Trust’s
ownership of the Aladin property would prevent her reinstatement as the
Trust’s successor trustee (and nevertheless billing her an additional $500,000
in attorney fees thereafter).

                                       61
                                       III
                Trial Court’s Interpretation of Willis’s Answer
                        to the FAC as Applying to P&F

      In their Argument 8, Cross-defendants contend that the trial court
erred by interpreting Willis’s answer to their FAC as applying to P&F and,
based thereon, denying their request for a default judgment in P&F’s favor.
                                       A
      Before Willis answered the original complaint filed solely by LOBP,
LOBP apparently requested a default judgment, but subsequently withdrew
that request and informed the trial court it would file a FAC. LOBP
thereafter filed its FAC that added P&F as a plaintiff. In answering the
FAC, Willis did not expressly address P&F as a plaintiff and simply denied
“all allegations of the FAC.” Her answer consistently referred to the
“plaintiff” in the singular, rather than to “plaintiffs.” Her answer’s caption
also omitted any express reference to P&F.
      P&F subsequently moved for a default judgment based on Willis’s
purported failure to answer the FAC as to it. On August 1, 2018, the court
denied P&F’s motion. It initially noted that the court clerk had denied P&F’s
previous April 30, 2018 and May 2, 2018 requests for entry of default against
Willis. In denying the motion, the court stated:
         “The [FAC] added allegations, including separate causes of
         action for P&F. However, the allegations from the original
         complaint going forward was that P&F was a party
         allegedly damaged and the claims were assigned to LOBP.
         Defendants filed an answer, denying the claims. Therefore,
         the requests for defaults were properly rejected.”

                                       B
      Cross-defendants do not carry their burden on appeal to show that the
trial court abused its discretion by denying their motion to compel entry of
                                       62
default against Willis. Although they correctly note that P&F was added as a
plaintiff in their FAC, they do not show that Willis’s answer to the FAC was
ineffective under Code of Civil Procedure section 585 and therefore P&F was
entitled to a default judgment in its favor.
      Code of Civil Procedure section 585 sets forth the requirements for
default judgments, stating: “Judgment may be had, if the defendant fails to
answer the complaint, as follows: . . . .” Here, Willis clearly filed an answer to
the FAC, thereby presumptively precluding a default judgment against her.
      In moving for a default judgment below, P&F argued that it was
entitled to a default judgment because her answer did not specifically include
or address P&F, as opposed to the sole original plaintiff (LOBP), and used the
singular term “plaintiff.” Cross-defendants repeat that argument on appeal.
However, in so doing, they ignore the general rule regarding interpretation of
answers and other pleadings, which is set forth in Code of Civil Procedure
section 452: “In the construction of a pleading, for the purpose of
determining its effect, its allegations must be liberally construed, with a view
to substantial justice between the parties.” In denying P&F’s motion for a
default judgment, the court noted that Willis’s answer denied all allegations
of the FAC. In so doing, the trial court presumably interpreted Willis’s
answer to the FAC as including P&F together with LOBP, the original
plaintiff, and further presumably applied the general rule of liberal
construction of pleadings. (Code Civ. Proc., § 452.) Accordingly, the court
properly interpreted Willis’s denial of all allegations of the FAC as implicitly,
if not explicitly, denying all allegations of the FAC, whether alleged by LOBP
and/or by P&F.




                                       63
                                       IV
             Instructions and Arguments on P&F’s Charging Lien
      In their Argument 9, Cross-defendants contend the trial court erred by
instructing on, and Willis erred by arguing in closing regarding, P&F’s
charging lien. In particular, they argue the court had a duty to sua sponte
instruct that a charging lien need not be recorded to be valid and enforceable
between the parties.
                                       A
      Cross-defendants note that an e-mail from Pavone informed Willis that
because she had been removed as the successor trustee of the Trust, P&F
could no longer record its charging lien against Trust property. They argue
the court erred by rejecting their proposed instructions regarding charging
liens and their enforceability and Willis inaccurately argued in closing that
P&F’s failure to record the lien invalidated it. They assert that, based on
those errors, the jury rejected P&F’s conversion cause of action, finding that
P&F did not own or possess, or have a right to possess, money proceeds from
the sale of the Oliver property. As explained below, we conclude that Cross-
defendants have waived or forfeited their contention because they make only
a conclusory argument regarding error and wholly omit any argument
showing prejudice from that purported error.
                                       B
      Legal principles. "The burden of affirmatively demonstrating error is
on the appellant." (Fundamental Investment etc. Realty Fund v. Gradow
(1994) 28 Cal.App.4th 966, 971 (Fundamental Investment).) "An appellant
must provide an argument and legal authority to support his contentions.
This burden requires more than a mere assertion that the judgment is
wrong." (Benach v. County of Los Angeles (2007) 149 Cal.App.4th 836, 852
(Benach).) "Issues do not have a life of their own: if they are not raised or
                                       64
supported by [substantive] argument or citation to authority, we consider the
issues waived." (Jones v. Superior Court (1994) 26 Cal.App.4th 92, 99
(Jones).) Accordingly, an appellant may be deemed to have waived or
forfeited an argument on appeal if its appellate briefs do not support that
argument by pertinent or cognizable legal argument or analysis or proper
citation of authority. (Benach, at p. 852; Jones, at p. 99.) Furthermore, an
appellant waives or forfeits contentions that are conclusory and supported
only by counsel’s opinion or argument without citation to any recognized legal
authority. (Ewald v. Nationstar Mortgage, LLC (2017) 13 Cal.App.5th 947,
948 (Ewald).)
      Also, if a party does not object to a specific action in the trial court, that
party is generally precluded from challenging that action on appeal and is
deemed to have waived or forfeited that purported error. (Keener v. Jeld-
Wen, Inc. (2009) 46 Cal.4th 247, 264 (Keener); In re S.B. (2004) 32 Cal.4th
1287, 1293 (S.B.).) In particular, an appellant may not challenge a jury
instruction that is correct in law as being too general or incomplete unless it
requested a clarifying instruction below. (Metcalf v. County of San Joaquin
(2008) 42 Cal.4th 1121, 1130–1131.) Furthermore, an appellant must show
on appeal that its proffered, but rejected, instructions were correct
statements of law and should have been given in addition to, or place of, the
trial court’s instructions. (Soule v. General Motors Corp. (1994) 8 Cal.4th
548, 573 (Soule); Morgan v. J-M Manufacturing Co., Inc. (2021) 60
Cal.App.5th 1078, 1087 (Morgan) [party is entitled on request to correct,
nonargumentative instructions on every theory of the case advanced by it
that is supported by substantial evidence].) An instruction should state rules
of law generally without overemphasizing portions of the evidence or, in
effect, making an argument to the jury. (Slayton v. Wright (1969) 271
Cal.App.2d 219, 238.)
                                        65
      Furthermore, to preserve a claim of misconduct or other error by
opposing counsel below, an appellant generally must both: (1) make a timely
and proper objection below; and (2) request that the jury be admonished.
(Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 794–795 (Cassim); Rayii v.
Gatica (2013) 218 Cal.App.4th 1402, 1411–1412 (Rayii).) If appellant fails to
do so, that purported misconduct or other error is generally deemed to be
waived or forfeited. (Cassim, at p. 794–795; Rayii, at p. 1412.)
      Regarding prejudice, the California Constitution provides that “[n]o
judgment shall be set aside . . . for any error as to any matter of procedure,
unless, after an examination of the entire cause, including the evidence, the
court shall be of the opinion that the error complained of has resulted in a
miscarriage of justice.” (Cal. Const., art. VI, § 13.) Accordingly, prejudice is
not presumed from an error, but instead the appellate court must examine
the evidence to determine whether the error did, in fact, prejudice the
appellant. (Cassim, supra, 33 Cal.4th at p. 800.) Prejudice under that state
law standard has been described as requiring the appellant to show that it
probably would have obtained a more favorable result at trial had the error
not occurred. (Code Civ. Proc., § 475; Cassim, at pp. 800–802; People v.
Watson (1956) 46 Cal.2d 818, 836 (Watson).) Code of Civil Procedure section
475 provides: “No judgment . . . shall be reversed or affected by reason of any
error, ruling, instruction, or defect, unless it shall appear from the record
that such error, ruling, instruction, or defect was prejudicial, and also that by
reason of such error, ruling, instruction, or defect, the said party complaining
or appealing sustained and suffered substantial injury, and that a different
result would have been probable if such error, ruling, instruction, or defect
had not occurred or existed. There shall be no presumption that error is
prejudicial, or that injury was done if error is shown.”


                                       66
      In particular, in the context of instructional error, the error is
prejudicial only “when is appears probable that the improper instruction
misled the jury and affected the verdict.” (Lundquist v. Reusser (1994) 7
Cal.4th 1193, 1213; see also, Kinsman v. Unocal Corp. (2005) 37 Cal.4th 659,
682; Soule, supra, 8 Cal.4th at pp. 580–581.) To the extent Cross-defendants
assert Willis in representing herself violated duties equivalent to those
governing attorney misconduct, we note an appellate court independently
determines the prejudicial effect of that misconduct by considering: (a) the
nature and seriousness of the misconduct; (b) the general atmosphere of the
trial, including the judge’s control of it; (c) the likelihood the jury was actually
prejudiced; and (d) the efficacy of objections or admonitions. (Bigler-Engler v.
Breg, Inc. (2017) 7 Cal.App.5th 276, 296; Martinez v. State of California Dept.
of Transportation (2015) 238 Cal.App.4th 559, 568.) On appeal, the appellant
generally has the burden of affirmatively demonstrating prejudicial error.
(Pool v. City of Oakland (1986) 42 Cal.3d 1059, 1069 (Pool); Citizens for Open
Government v. City of Lodi (2012) 205 Cal.App.4th 296, 308–310 (Citizens for
Open Government).)
                                         C
      Analysis. We conclude Cross-defendants waived or forfeited their
contention that the trial court erred by rejecting their proposed instructions
regarding charging liens and their enforceability. First, they do not include
in their appellants’ brief the actual language of the instructions they
requested on charging liens. At most, their appellants’ brief merely cites to
the record (i.e., “2 RT 301; 13 [AA] 8334”) where they purportedly requested
instructions on that issue. We have reviewed both cited pages and neither
sets forth the instructions purportedly requested by Cross-defendants. It is
not an appellate court’s duty to search the record for evidence or other
documents to support an appellant’s argument, nor is it the court’s duty to
                                        67
then conduct legal research necessary to support the appellant’s argument.
Rather, it is the appellant’s duty to do so. By failing to set forth the
instructions on charging liens that they purportedly requested and the court
rejected, Cross-defendants have waived or forfeited their contention that the
court erred by rejecting those instructions. Furthermore, Cross-defendants
have made no attempt to show their requested instructions were correct
statements of law and, even if the court erred by rejecting them, that the
purported error was prejudicial. Based on those multiple failures, Cross-
defendants have waived or forfeited their contention that the court
prejudicially erred by rejecting their requested instructions on charging liens.
(Soule, supra, 8 Cal.4th at p. 573; Morgan, supra, 60 Cal.App.5th at p. 1087;
Benach, supra, 149 Cal.App.4th at p. 852.)
      Similarly, Cross-defendants have waived or forfeited their argument
that Willis committed misconduct by inaccurately arguing the law on
charging liens by merely citing to the reporter’s transcript (i.e., “10 RT 2117”)
where Willis made that closing argument and by: (1) not citing to the record
showing that they timely objected to that argument below and requested a
curative admonition; (2) failing to show that a curative admonition would not
have cured any prejudice from that purported misstatement of law; and (3)
failing to make any substantive legal argument showing that the purported
misstatement of law was prejudicial. (Cassim, supra, 33 Cal.4th at pp. 794–
795; Rayii, supra, 218 Cal.App.4th at pp. 1411–1412; Pool, supra, 42 Cal.3d
at p. 1069.) Accordingly, we need not, and do not, address the merits of
Cross-defendants’ contentions regarding instructions and/or closing
arguments on P&F’s charging liens.




                                        68
                                        V
                             Irreconcilable Verdicts
      In their Argument 10, Cross-defendants contend the jury’s special
verdicts are irreconcilable and must be vacated. They argue that P&F’s total
bill was $675,000, the jury “validated” $457,000 for legal services it rendered,
Willis paid $173,000, leaving an outstanding balance of $284,000, and the
jury awarded her a total of $287,000. To persuade us that the jury’s special
verdicts are irreconcilable, they simply argue: “These verdicts are
irreconcilable. Now [18] months after the event, counsel has been unable to
dream up a construct by which a verdict that validates $475,000 worth of
legal services as legitimately earned can simultaneously establish that
$284,000 worth of those services were also tortious. . . . [¶] Without the
presentation of some extraordinary theory (and supporting evidence) that
reconciles how those same appropriate and reasonable services were also
tortious, the two verdicts contradict each other and must both be
invalidated.”
      By so arguing, Cross-defendants have failed to carry their burden on
appeal to show error. Instead, they simply make a conclusory argument that
the special verdicts are irreconcilable because their appellate counsel cannot
think of any reason how they could be reconciled. Furthermore, they do not
present any substantive legal argument or authority in support of their
apparent position that verdicts are irreconcilable if a jury finds in favor of an
attorney on a common count for the reasonable value of legal services
rendered and then further finds in favor of the client on various tort causes of
action alleged against that attorney. By failing to make any such substantive
argument with citations to supporting legal authority, Cross-defendants have
waived or forfeited their contention on appeal. (Benach, supra, 149
Cal.App.4th at p. 852; Ewald, supra, 13 Cal.App.5th at p. 948.) Accordingly,
                                       69
we need not, and do not, address the merits of Cross-defendants’ contention

that the jury’s special verdicts are irreconcilable.6

                                        VI
                                 Chance Verdict
      In their Argument 11, Cross-defendants contend that the jury’s special
verdicts in Willis’s favor must be either vacated as invalid chance verdicts or
reduced for duplication.
                                        A
      As described above, the jury returned special verdicts on Willis’s cross-
complaint finding in her favor on her causes of action for: (1) intentional
misrepresentation (fraud), awarding her $40,000 in economic damages and
$20,000 in noneconomic damages; (2) negligent misrepresentation, awarding
her $40,000 in economic damages and $20,000 in noneconomic damages; (3)
breach of fiduciary duty, awarding her $40,000 in economic damages and
$20,000 in noneconomic damages; (4) breach of contract, awarding her
$40,000 in economic damages; and (5) professional negligence, awarding her
$47,000 in economic damages and $20,000 in noneconomic damages.
                                        B
      Citing the special verdicts’ “repetition,” Cross-defendants argue the
special verdicts necessarily reflect a chance verdict by the jury and therefore
must be vacated. They cite Code of Civil Procedure section 657, which states:


6     We nevertheless note that verdicts are inconsistent when they are
beyond the possibility of reconciliation under any possible application of the
evidence and instructions. (Oxford v. Foster Wheeler LLC (2009) 177
Cal.App.4th 700, 716.) However, "[i]f any conclusions could be drawn
thereunder which would explain the apparent conflict, the jury will be
deemed to have drawn them." (Hasson v. Ford Motor Co. (1977) 19 Cal.3d
530, 540–541.)

                                        70
“The verdict may be vacated and any other decision may be modified or
vacated, in whole or in part, and a new or further trial granted on all or part
of the issues, on the application of the party aggrieved, for any of the
following causes, materially affecting the substantial rights of such party:
[¶] . . . [¶] 2. Misconduct of the jury; and whenever any one or more of the
jurors have been induced to assent to any general or special verdict, or to a
finding on any question submitted to them by the court, by a resort to the
determination of chance, such misconduct may be proved by the affidavit of
any one of the jurors. . . .” (Italics added.) However, in so arguing, Cross-
defendants do not show that: (1) they filed a motion for new trial based on
the purported chance verdict by the jury; (2) the trial court erred by denying
that motion; and (3) such purported error was prejudicial. In particular, they
do not cite to the record showing that they submitted an affidavit of one of
the jurors showing the jury’s verdicts were the result of chance. (Code Civ.
Proc., § 657(2).) Absent such proof, Cross-defendants simply speculate that
the jury’s verdicts must have been the result of chance because their counsel
cannot think of any way the verdicts’ awards could have been otherwise
determined. They assert: “There is no plausible scenario based on the
evidence by which [Cross-defendants] caused exactly $60,000 worth of
damages across four different causes of action, each with separate elements,
and each necessarily with different factual theories (or else duplicative and
reversible). Such a verdict is only possible with odds into the billions—in
other words, it cannot and did not happen in any accurate assessment of
these facts applied to the law by this jury. The defense findings are a
quotient verdict.” Cross-defendants then challenge Willis to defend the jury’s
damage awards, stating: “P&F challenges the defense to dream up a factual
construct on this record” to support the jury’s awards. They conclude by


                                       71
asserting that the total amount of the jury’s awards to Willis are
“conveniently . . . just higher than” its award to Cross-defendants.
      However, by so arguing, Cross-defendants do not discuss, much less
cite, evidence in support of each of the jury’s findings in Willis’s favor on each
of the five causes of action in the cross-complaint or, in particular, the
evidence in support of the jury’s awards of economic and noneconomic
damages on each of those causes of action. They wholly ignore the evidence
in support of the jury’s damage awards and argue, in a speculative and
conclusory manner, that the jury’s damage awards could not possibly be
result of anything other than a chance verdict. By so doing, they have not
carried their burden on appeal to present a substantive legal argument,
containing citations to the evidence in the record and supporting legal
authorities, showing the jury’s damage awards are invalid as quotient or
chance verdicts. By failing to make any such substantive legal argument
with citations to the evidence in the record and supporting legal authorities,

Cross-defendants have also waived or forfeited their contention on appeal.7
Accordingly, we need not, and do not, address the merits of Cross-defendants’
contention that the jury’s damage awards must be invalidated as quotient or
chance verdicts or reduced for duplication.
                                       VII
            Admission of Evidence of Pavone’s Sexual Misconduct
      In their Argument 12, Cross-defendants contend the trial court erred
by admitting Willis’s evidence of Pavone’s alleged sexual misconduct. In
particular, he argues the court abused its discretion under Evidence Code



7    (Benach, supra, 149 Cal.App.4th at p. 852; Ewald, supra, 13
Cal.App.5th at p. 948.)

                                        72
section 352 by allowing Willis to testify about a small hook in Pavone’s
bedroom and his “flirting” when he described various sexual positions that he

wanted to engage in with Willis.8 They argue that testimony should have
been excluded by the court because it was irrelevant, inflammatory, and
unduly prejudicial. (Evid. Code, § 352.)
      We conclude Cross-defendants have, once again, failed to carry their
burden on appeal. First, they do not cite to the record showing that they
timely objected to the challenged testimony on the specific basis it was
irrelevant, inflammatory, or unduly prejudicial. If a party does not timely
object to admission of evidence, that party is generally precluded from
challenging on appeal its admission and is deemed to have waived or forfeited
that purported error. (Evid. Code, § 353 [verdict shall not be set aside, nor
judgment be reversed, “by reason of the erroneous admission of evidence
unless: [¶] (a) There appears of record an objection to or a motion to exclude
or to strike the evidence that was timely made and so stated as to make clear



8      To more accurately portray the challenged testimony, we quote the
following testimony by Willis in which she described a meeting she had with
Pavone at a restaurant, stating: “Mr. Pavone started to talk to me about my
boyfriend at the time. Saying that because he was a younger man he
probably wasn’t able to fulfill my needs. He started talking about his sexual
experiences in regards to sexual positions he liked. And he told me that he
knew, because I was younger, I probably didn’t have much experience. He
was telling me that younger guys normally don’t know how to please women.
That you need an older man with experience in order to fulfill your needs. At
that time I almost got like a pit in my stomach. I don’t really know how else
to explain it. Because I was so uncomfortable with the conversation, and I
didn’t unfortunately know how to confront Mr. Pavone about that. So instead
of saying, you know, this is extremely inappropriate, I faked a call that I
needed to leave, something had come up, and I wanted to go.” She further
testified that she declined Pavone’s invitation to go back to his house to
unwind and have some drinks with him.

                                      73
the specific ground of the objection or motion”]; People v. Delgado (2017) 2
Cal.5th 544, 580 (Delgado) [appellant forfeited claim of erroneous admission
of evidence by failing to object to that evidence below].) Second, they do not
present any substantive legal argument with citations to the evidence and
supporting legal authority showing the trial court abused its discretion under
Evidence Code section 352 or otherwise erred by admitting the challenged
evidence. Finally, they do not present any substantive legal argument on the
issue of prejudice and simply argue, in a conclusory manner, that the
purported error was prejudicial. By so doing, they have not carried their
burden on appeal to present a substantive legal argument, containing
citations to the evidence in the record and supporting legal authorities,
showing the trial court erred and that its error was prejudicial, and therefore

have, in effect, waived or forfeited their contention on appeal.9 Accordingly,
we need not, and do not, address the merits of Cross-defendants’ contention
that the court prejudicially erred by admitting Willis’s testimony regarding
Pavone’s sexual statements to her.
                                      VIII
              Willis’s Withdrawal of Her Stipulation to Exhibits
      In their Argument 13, Cross-defendants contend the trial court erred
by allowing Willis to withdraw her pretrial stipulation to admission of 294
exhibits that they intended to offer in evidence at trial. In addressing their
contention, we preliminarily note that “[a] trial court’s exercise of discretion
in admitting or excluding evidence is reviewable for abuse [citation] and will
not be disturbed except on a showing the trial court exercised its discretion in
an arbitrary, capricious, or patently absurd manner in a manifest




9     See footnote 7 above for supporting case citations.
                                      74
miscarriage of justice.” (People v. Rodriguez (1999) 20 Cal.4th 1, 9–10
(Rodriguez).)
                                         A
      Procedural background. In their joint trial readiness conference report,
Cross-defendants, Willis, Jerne, and McCall listed exhibits they intended to
offer in evidence at trial, including, inter alia, 529 exhibits to be offered by
Cross-defendants. The report stated: “Plaintiffs’ exhibit list is attached
hereto as Exhibit A.” Exhibit A, which was attached to that report, consisted
of Cross-defendants’ list of 529 exhibits, which identified each exhibit by its
number, date, a brief description or title, and the type of objection, if any, to

that exhibit.10 Based on those exhibits, Cross-defendants apparently
prepared certain charts and tables that they planned to use at trial to explain
their version of the case.
      During his trial testimony, Pavone, on behalf of Cross-defendants,
offered in evidence all of the exhibits to which the parties had stipulated as
admissible. The following day, outside the presence of the jury, Willis, acting
in pro per, objected to the admission of many of the exhibits to which she
stipulated in the parties’ joint trial readiness conference report, arguing,
inter alia, that the majority of them were irrelevant. The court then stated it
would consider each exhibit one at a time in ruling on its admissibility. In
response, Pavone argued that Willis and her sisters could not object to Cross-
defendants’ exhibits because they had stipulated to their admissibility before
trial. The court then inquired of Willis about the parties’ stipulation to




10    In Exhibit A to that report, the digit “1” was used to identify certain
exhibits to which Willis, Jerne, and McCall had no objection and, in effect,
stipulated to their admission.

                                        75
admission of exhibits. Willis explained the circumstances of their stipulation,
stating:

           “So the issue with that was Mr. Pavone provided us a list
           with his names of what he said the exhibits were. It wasn’t
           until my sisters flew in that we were provided a flash drive
           with the actual exhibits on it. And after reviewing them,
           Your Honor, like we stated—it’s almost 5,000 pages and it’s
           completely irrelevant, so we didn’t have the actual
           exhibit[s] in front of us. We just had Mr. Pavone’s name
           [for the exhibit], which a lot of the times was very
           misleading. What he was naming it versus what he’s
           actually now trying to show the Court, we didn’t have it in
           front of us.”
The court then summarized the issue regarding the parties’ stipulation,
stating:

           “[W]hat they’re saying is the descriptions didn’t give them
           insight in terms of what those exhibits were and that they
           were surprised to see what the exhibits actually were. So I
           don’t know what to do. It doesn’t sound like you had a real
           stipulation there. That’s just where I’m at . . . .”
      Later that day, outside the presence of the jury, the court revisited the
issue of the parties’ stipulation, stating:

           “I also like to have a little bit better control over the
           exhibits so I’m in a position to see -- given the disparity,
           honestly, that exists between a trained lawyer versus three
           persons who have no training in the law, it makes me more
           comfortable to actually see the exhibits that are being
           admitted and to make judgments on those also. [¶] So—and
           I don’t think that you guys think you thought you had a
           stipulation, but I don’t think it’s going to end up where I’m
           just going to throw my hands up and go—I mean, honestly,
           I don’t know.” (Italics added.)
Revisiting that issue later outside the presence of the jury, the court stated:



                                        76
         “[Willis, Jerne, and McCall] are telling me that they didn’t
         realize what the exhibits really were by their descriptions,
         and so we have an issue. So that’s all I can tell you. So
         let’s do the best we can under the circumstances. I can’t
         force a stipulation on a party under those circumstances.”
         (Italics added.)
      After the jury returned its special verdicts and the court entered
judgment based thereon, Cross-defendants filed a motion for new trial,
arguing, inter alia, that they were denied a fair trial because the court
declined to enforce the parties’ pretrial stipulation to admission of 294
exhibits to be offered by Cross-defendants. In particular, Cross-defendants
complained that the trial court had “affirmatively coach[ed] [Willis, Jerne,
and McCall] about the wisdom of their legal stipulations” and erred by
“signal[ing] to [them] that they might want to revisit their [pretrial] exhibit
stipulation.” In support of that motion, Cross-defendants submitted a
declaration from Pavone in which he described the discussions and rulings
regarding the parties’ pretrial stipulation and admissibility of their exhibits
and local court rules regarding joint trial readiness conferences (JRTCs). In
particular, Pavone stated that “responsible attorneys rely on JRTC
stipulations, and have every right to do so given the local rules and practice”
and there is nothing to suggest that such stipulations “are merely advisory or
adopted as a professional courtesy.” The court denied Cross-defendants’
motion for new trial.
                                        B
      Analysis. Cross-defendants argue on appeal that the trial court erred
by not enforcing the parties’ pretrial stipulation to the admissibility of the
294 exhibits to be offered by Cross-defendants and instead allowing Willis to
object to each exhibit offered by them at trial. However, in so arguing, they
minimize the significance of the fact that at the time Willis and her sisters

                                       77
stipulated to admission of the 294 exhibits, they did not have complete copies
of the exhibits for their review and, instead, had only short, and oftentimes
vague, descriptions of, or titles for, them. Cross-defendants simply argue,
without citation to supporting legal authority, that Willis and her sisters had
no “legitimate basis for abandoning [their] stipulation” and presented the
court with only a “bogus excuse” for disavowing their pretrial stipulation.
      We conclude that Cross-defendants have not carried their burden on
appeal to show the trial court abused its discretion by allowing the pro per
defendants (i.e., Willis, Jerne, and McCall) to object at trial to each exhibit
offered by Cross-defendants based on their inability to review the exhibits at
the time of their pretrial stipulation and, as a result, excluding certain charts
or “pictorial exhibits” prepared by Cross-defendants explaining those
exhibits. Cross-defendants’ argument that the court abused its discretion is
improperly made in a conclusory manner. Cross-defendants’ citation to a
local superior court rule (i.e., “Local Rule 2.1.15”) regarding JTRC reports is
wholly inadequate to show the trial court had an obligation to enforce the
parties’ pretrial stipulation to admission of the 294 exhibits. Their assertion
that “[i]t is standard operating procedure in San Diego [County] Superior
Court for parties to honor their JTRC positions and for counsel trying the
case to rely on them” is unsupported by any evidence or legal authority and,
in any event, does not show such stipulations supersede a trial court’s
ultimate authority to rule on the admissibility of evidence. (Evid. Code,
§ 310, subd. (a) [“All questions of law (including but not limited to questions
concerning . . . the admissibility of evidence . . . ) are to be decided by the
court . . . .”]; Evid. Code, § 352 [court in its discretion may exclude evidence if
its probative value is substantially outweighed by probability that its
admission will necessitate undue consumption of time]; Code Civ. Proc.,
§ 128, subd. (a) [court shall have power to control, and provide for orderly
                                         78
conduct of, proceedings before it]; People v. Engram (2010) 50 Cal.4th 1131,
1146 [trial court has inherent authority to efficiently administer judicial
proceedings before it]; cf. California Crane School, Inc. v. National Com. for
Certification of Crane Operators (2014) 226 Cal.App.4th 12, 19–20 [trial court
may exercise its Evid. Code § 352 power on its own initiative to manage trial
efficiently and avoid undue consumption of time].) By so arguing, Cross-
defendants have not carried their burden on appeal to present a substantive
legal argument, containing citations to the evidence in the record and
supporting legal authorities, showing the trial court erred, and therefore

have, in effect, waived or forfeited their contention on appeal.11
      In any event, assuming arguendo the trial court erred by not enforcing
the parties’ pretrial stipulation to admission of the 294 exhibits, Cross-
defendants have failed to present any substantive legal analysis showing that
the purported error was prejudicial. (Cal. Const., art. VI, § 13; Code Civ.
Proc., § 475; Cassim, supra, 33 Cal.4th at pp. 800–802; Watson, supra, 46
Cal.2d at p. 836.) At most, they argue, again in a conclusory manner, that
the jury’s purported inconsistent verdict (which inconsistency we concluded
above was not shown by Cross-defendants) reflected its confusion about the
evidence, about the law, and how to apply legal concepts to the evidence. By
failing to present any substantive legal argument on the issue of prejudice,
Cross-defendants have not carried their burden on appeal to affirmatively
show prejudicial (i.e., reversible) error. (Pool, supra, 42 Cal.3d at p. 1069;
Citizens for Open Government, supra, 205 Cal.App.4th at pp. 308–310.)




11    See footnote 7 above for supporting case citations.

                                       79
                                       IX

            Willis’s Testimony Regarding Her Pretrial Admissions
      In their Argument 14, Cross-defendants contend that the trial court
erred by allowing Willis and McCall to testify, in effect, that their pretrial
admissions had been procured through bullying and rushing by Cross-
defendants. They also argue that the trial court wrongly criticized them in
the jury’s presence by commenting that some of their requests for admission
(RFAs) called for expert opinion or speculation. They also complain that the
court did not admit all of the RFA admissions in evidence as exhibits.
                                        A
      Procedural background. Before trial, Cross-defendants served RFAs on
Willis and McCall and used their admissions to certain RFAs in cross-
examining them at trial. Pavone asked McCall whether he had served on her
a number of RFAs as part of the discovery process. McCall answered:
“Hundreds.” Pavone stated, “Okay,” and then asked her a question regarding
a specific RFA. The trial court ruled that Pavone could read that RFA
admission, but that the jury would not receive a copy of it. The court later
precluded Pavone from including McCall’s verification for each of her RFA
admissions, noting that she had made only one verification for all of her
responses to the RFAs served on her. The court stated in part: “What I’ve
agreed to do, at Mr. Pavone’s request, instead of [the jurors] having to look at
hundreds of these—[¶] You said there were hundreds?” McCall answered:
“Hundreds.” The court continued: “Instead of you looking at hundreds of
these requests, I agreed to segregate them out so we could show you them one
at a time just so we wouldn’t be here for an eternity. But the verification
that’s on here only appears one time.” It continued: “[T]he document is a
little misleading because it makes it look like they verified every single one

                                       80
and signed off on every single question. Not the case. Okay? There’s only
one verification at the very end. [¶] And there’s a whole bunch of procedure,
but I can’t feel that I can intervene at this point, but I just didn’t want you to
be misled. [¶] Are you okay with that, Mr. Pavone? That’s the way it goes?”
Pavone answered: “That is, but—it’s fine.”

      Pavone continued his cross-examination of McCall, asking her whether
it was her signature under the RFA verification language. McCall answered:
“I read the hundreds of requests for admissions. I answered the hundreds of
requests for admissions. I signed the very last page saying that I read them
all. Yes.” When Pavone asked McCall whether she admitted the RFA that
Stoffel was trying to capture some of the Trust assets for himself, the court
interjected: “Well, you know, some of these call for expert opinion, and some
of these call for speculation. So they are not running the case. You’re
running the case, Mr. Pavone. [¶] . . . [¶] Just to be fair to them, some of these
are defective.” Pavone replied: “They should have drawn objections then.”
The court stated: “All right. You admitted. You admitted. [¶] I’m not -- you
can use them the way you want. [¶] . . . [¶] I’m just making that comment.
Okay.”
      During his cross-examination of Willis, Pavone asked her about her
admission to a specific RFA and whether she had the benefit of
representation by counsel at the time. Willis confirmed that she had counsel
at the time, adding that “I thought that I was protected by having counsel
review your thousands and hundreds and hundreds of discoveries to help me
through the process. So I did rely on my counsel when responding to these
RFAs, yes.” Pavone replied, “Okay,” and continued his questioning of her
regarding the particular RFA admission.



                                        81
                                        B
      Analysis. Cross-defendants argue that by allowing Willis and McCall
to testify regarding the “hundreds” or “thousands” of RFAs served on them,
the trial court, in effect, allowed them to portray to the jury that their

admissions were the result of bullying or rushing by Cross-defendants.12
However, Cross-defendants have not carried their burden on appeal. First, to
the extent Cross-defendants complain about the characterization by Willis or
McCall of their RFAs and, in particular, the number of RFAs served on them
as being in the “hundreds” or “thousands,” they have waived or forfeited that
argument by their failure to timely object below to that testimony. Likewise,
to the extent Cross-defendants argue the court erred by commenting that
some of their RFAs called for expert opinion or speculation, they have waived
or forfeited that argument by their failure to timely object below to those
comments by the court. If a party does not timely object to admission of
evidence, that party is generally precluded from challenging on appeal its
admission and is deemed to have waived or forfeited that purported error.
(Evid. Code, § 353; Delgado, supra, 2 Cal.5th at p. 580; Waidla, supra, 22
Cal.4th at p. 717; Duronslet v. Kamps (2012) 203 Cal.App.4th 717, 726.)
      Second, to the extent Cross-defendants also complain that the trial
court “legitimized” Willis’s and McCall’s characterizations of the RFAs by
repeating the “hundreds” characterization or otherwise and/or did not admit
all RFA admissions as exhibits, they do not show they objected to the court’s



12   We note that Cross-defendants concede that they served 141 RFAs on
McCall. Accordingly, her characterization of the RFAs as constituting
“hundreds” may not have been literally true, but instead may be viewed as
exaggeration or hyperbole. We further note that Willis’s “thousands”
characterization clearly was exaggeration or hyperbole.

                                        82
statements and/or, more importantly, do not present any substantive legal
argument with citations to supporting legal authority showing the trial court
abused its discretion in discussing the RFAs. As discussed in section VIII(B)
above, a trial court has the ultimate authority to rule on the admissibility of
evidence and control the proceedings before it. (Evid. Code, § 310, subd. (a);
id., § 352; Code Civ. Proc., § 128, subd. (a); People v. Engram, supra, 50
Cal.4th at p. 1146; California Crane School, Inc. v. National Com. for
Certification of Crane Operators, supra, 226 Cal.App.4th at pp. 19–20.)
Finally, they do not present any substantive legal argument on the issue of
prejudice and simply argue, in a conclusory manner, that the purported
errors were prejudicial. By so doing, they have not carried their burden on
appeal to present a substantive legal argument, containing citations to the
evidence in the record and supporting legal authorities, showing the trial
court erred and that its errors were prejudicial, and therefore have, in effect,

waived or forfeited their contention on appeal.13 Accordingly, we need not,
and do not, address the merits of Cross-defendants’ contention in Argument
14 that the court prejudicially erred.

                                         X

                        Limitations on Use of Exhibits

      In their Argument 15, Cross-defendants contend that the trial court
erred by limiting their use of exhibits and, in particular, allowing them to
only show to the jury those exhibits that it excluded as inadmissible.




13    See footnote 7 above for supporting case citations.

                                         83
                                        A

      In their appellants’ brief, Cross-defendants list over 50 exhibits that
the court excluded from evidence and allowed them to only show to the jury,
citing concerns regarding jury deliberations, defense objections, and Evidence
Code section 352. In so ruling, the court stated: “[T]hey can get a feel for
what it’s about, but I just worry that they’ll spend an inordinate amount of
time on these documents. So you—go through with her testimony. They’ll
have her testimony, and they will have gotten a feel for the document.
Whether it goes back [to the jury deliberation room] is a different issue.”
                                        B
      Cross-defendants argue that the court was “misguided” and erred by its
exclusion of many of their exhibits from evidence because “the jury suffered
not from too much information, but too little.” However, in so arguing, they
wholly omit any discussion of the court’s discretion under Evidence Code
section 352, which it cited in making its ruling. Evidence Code section 352
provides:
         “The court in its discretion may exclude evidence if its
         probative value is substantially outweighed by the
         probability that its admission will (a) necessitate undue
         consumption of time or (b) create substantial danger of
         undue prejudice, of confusing the issues, or of misleading
         the jury.”

In excluding evidence pursuant to Evidence Code section 352, the court need
not make findings or expressly recite its weighing process or that it has
weighed the factors so long as the record as a whole shows the court
understood and undertook its obligation to perform the weighing process.
(Rufo v. Simpson (2001) 86 Cal.App.4th 573, 599.) A trial court’s exercise of
discretion under Evidence Code section 352 “will be disturbed on appeal only
if the trial court exercised it in an arbitrary, capricious, or patently absurd
                                        84
manner resulting in a manifest miscarriage of justice. [Citation.]” (Boeken v.
Philip Morris, Inc., supra, 127 Cal.App.4th at p. 1685 (Boeken).)
      Here, Cross-defendants have not carried their burden on appeal to
show the court abused its discretion under Evidence Code section 352 by
excluding from evidence the 50 or more exhibits listed in their appellants’
brief. In particular, they have not made any attempt to show that no rational
judge could conclude that it would consume an undue amount of time and/or
confuse the jury if those exhibits were admitted in evidence and available for

their review during deliberations.14 (Boeken, supra, 127 Cal.App.4th at p.
1686 [abuse of discretion standard applies in reviewing trial court’s
discretionary exclusion of evidence under Evid. Code, § 352].) In addition,
they have again failed to present any substantive argument showing, and
merely argue in a conclusory manner, that they were prejudiced by the
court’s exclusion of those exhibits. Accordingly, we need not, and do not,

address the merits of their contention.15




14     At most, Cross-defendants argue, in a conclusory manner, that “[t]here
is no code section limiting parties to a fleeting electronic image of a document
on a screen; documents are either admissible or they are not. (Evid. Code,
§§ 140, 210.)” By so arguing, they wholly ignore the trial court’s discretion
under Evidence Code section 352 to exclude evidence that may be relevant,
but inadmissible for other reasons.

15    See footnote 7 above for supporting case citations.

                                       85
                                       XI

                  Admission of Willis’s Testimony Criticizing
                    Cross-defendants’ Legal Representation

      In Argument 16, Cross-defendants contend that Willis’s failure to
designate an expert witness to testify regarding the professional skills of
attorneys precluded her, as a lay person, from criticizing their representation
of her during her testimony.
                                       A
      Before trial, Cross-defendants filed an in limine motion asking the
court to exclude any testimony by Willis and her sisters criticizing their
professional skills in representing Willis. In particular, their motion listed
100 specific criticisms made by Willis and her sisters regarding their
representation and, citing Evidence Code section 720, argued such criticism
could only be made by an expert witness, which Willis had failed to

designate.16 Without citation to the record on appeal, Cross-defendants
represent that the court denied their in limine motion and then allowed
Willis and her sisters to criticize Cross-defendants’ representation of Willis
during their testimony at trial. For purposes of disposing of their contention,
we accept their representation that the court denied their in limine motion




16     For example, Cross-defendants cite criticism that “Pavone . . . did a
very poor job.” In their appellants’ brief, Cross-defendants attach an
appendix titled, “Analysis of Defense Criticisms,” that describes 21 instances
of criticism made at trial regarding their representation of Willis. However, a
cursory chart, such as that attached appendix, cannot substitute for
substantive argument with supporting legal authority that is required for
Cross-defendants to carry their burden on appeal.

                                       86
and allowed Willis and her sisters to testify in a manner that criticized the
professional skills exercised by Cross-defendants in representing Willis.
                                       B
      However, once again, Cross-defendants have waived or forfeited their
contention by failing to present substantive legal argument with citations to
the evidence and supporting legal authority showing the trial court abused
its discretion by denying their in limine motion, and, furthermore, have failed
to carry their burden on appeal to show the court so erred. At most, they cite
to Evidence Code section 720 and “related rules.” Evidence Code section 720
simply states the general proposition that a person is qualified to testify as
an expert if he or she “has special knowledge, skill, experience, training, or
education sufficient to qualify him [or her] as an expert on the subject to
which his testimony relates.” (Evid. Code, § 720, subd. (a).) Contrary to
Cross-defendants’ assertion, there is nothing in the language of Evidence
Code section 720 that “require[s] expert testimony” for the “sorts of
conclusions” made by Willis and her sisters at trial. Furthermore, the trial
court here could have reasonably exercised its discretion to admit Willis’s
testimony regarding Cross-defendants’ legal services on the ground that it
was the opinion of a lay witness rationally based on her perception and would
be helpful to the jury to clearly understand her testimony. (Evid. Code,
§ 800; cf. People v. DeHoyos (2013) 57 Cal.4th 79, 130–131.) Finally, Cross-
defendants again make only a conclusory argument that the purported error
by the court was prejudicial, and, in so doing, have not carried their burden
on appeal to affirmatively show prejudicial error requiring reversal of the

judgment.17 Accordingly, we need not, and do not, address the merits of
their contention.


17    See footnote 7 for supporting case citations.
                                      87
                                        XII
                            Other Evidentiary Rulings
      In Argument 17, Cross-defendants contend the trial court erred by
making other evidentiary rulings. Specifically, they argue the court erred:
(1) in its response to Willis’s opening statement regarding Pavone; (2) by
excluding their charts and pictorial displays that would have explained the
evidence; and (3) by excluding the Larsen book.
      Given the dearth of substantive legal analysis with citation to the
evidence and supporting legal authority and the failure to show that any of
the purported specific errors were, either singly or cumulatively, prejudicial,
we first briefly discuss the purported errors of which Cross-defendants
complain and then conclude they have waived or forfeited those assertions.
In their first argument, Cross-defendants complain that the court erred in
responding to Willis’s opening statement. In her opening statement, Willis
referred to Pavone’s 20-year career as a trial attorney and then stated: “He
will use every trick that he’s learned the past 20 years to make you believe
exactly what he wants you to believe.” Pavone did not object to that
statement or request a curative admonition, and, as a result, waived or
forfeited any challenge on appeal to Willis’s statement. (Cassim, supra, 33
Cal.4th at pp. 794–795; Rayii, supra, 218 Cal.App.4th at pp. 1411–1412;
Garcia, supra, 204 Cal.App.4th at p. 148.) Rather, Pavone waited until his
testimony to respond, testifying: “[I]n contrast to playing tricks or playing
dirty tricks, credibility is important for a trial lawyer. . . . [¶] The way I try to
establish credibility is that I—" The court then interjected and admonished
the jury:

            “Ladies and gentlemen, one of your jobs, as I told you, and
            I’ll reemphasize it, is to determine the credibility of
            witnesses. I’m not going to let any witness get up on the

                                         88
         witness stand and tell you how credible they are. That’s
         your job. [¶] So I’m going to tell Mr. Pavone, it’s time to
         stop talking about how credible you are. I’m not saying he
         doesn’t believe it or whatever. What I am saying is that’s
         your job. [¶] And so I’m telling you guys, you’re not going to
         get up on the witness stand and get up and say, ‘Here’s the
         reason you should [find] that I’m a credible person.’ ”


      Cross-defendants concede the court correctly admonished the jury that
witnesses generally cannot testify regarding their own credibility, but argue
that during her opening statement Willis improperly suggested Pavone would
use tricks to fool the jurors. They argue that the court’s admonishment was
not sufficiently curative of Willis’s improper statement and it should have, in
addition, given Pavone greater latitude during his testimony to respond to
Willis’s opening statement and should have admonished the jury that her
opening statement allowed him to so testify. By also arguing in a conclusory
manner and failing to make any substantive legal argument with citation to
the evidence and supporting legal authority showing the court abused its
discretion and that the purported error was prejudicial, Cross-defendants
waived or forfeited this argument.
      In their second argument, Cross-defendants complain that although the
court admitted in evidence some of their charts and pictorial displays, it
excluded many of the charts and pictorial displays that they developed to
help the jury to understand P&F’s legal services regarding the underlying
cases. They argue their excluded charts and pictorial displays were relevant
to help the jury understand the evidence. In a conclusory manner, they
assert the cumulative impact of “[t]hese sorts of decisions by the trial court”
prejudiced them and deprived them of a “fair chance to prove that their case
was corroborated and the other side’s case was essentially a conspiracy
theory.” By arguing in a conclusory manner and failing to make any

                                       89
substantive legal argument with citation to the evidence and supporting legal
authority showing the court abused its discretion and that the purported
error was prejudicial, Cross-defendants waived or forfeited this argument.
      In their third argument, Cross-defendants claim that the court abused
its discretion by excluding from evidence Larsen’s book, titled “Guardianship:
How Judges and Lawyers Steal Your Money.” Apparently to refute
assertions by Willis and her sisters that Cross-defendants misrepresented to
them that third parties, including the probate court and probate “insiders,”
were conspiring to steal Teresa’s estate, Cross-defendants sought to admit
Larsen’s book to support their position at trial that they reasonably believed
there was a conspiracy to steal Teresa’s estate. However, Cross-defendants
make only a conclusory argument that the court abused its discretion by
excluding the Larsen book from evidence. In so doing, Cross-defendants have
not carried their burden on appeal to show the court abused its discretion
under Evidence Code section 352 or otherwise by excluding that book from
evidence. In particular, they have not made any attempt to show that no
rational judge could conclude that it would consume an undue amount of time
and/or confuse the jurors if that book was admitted in evidence and available
for their review during deliberations. As a result, they have waived or
forfeited their contention and also failed to carry their burden on appeal to
affirmatively show the court erred. In addition, they have again failed to
present any substantive argument showing, and merely argue in a conclusory
manner, that they were prejudiced by the court’s exclusion of that evidence.
      Because Cross-defendants have waived or forfeited all three arguments
in Argument 17, we need not, and do not, address the merits of their

contentions.18


18    See footnote 7 above for supporting case citations.
                                      90
                                     XIII
                 Willis’s Purported Inflammatory Comments
      In their Argument 18, Cross-defendants contend the court erred by
allowing Willis to make various inflammatory comments that impugned
Pavone’s character. After citing general case law regarding their right to a
fair trial and the law’s disfavor of inflammatory character evidence, they
simply argue: “The trial here was infected with prejudicial error by the
defense tactic of blurting out improper and inflammatory information
[citations], while being insulated from being impeached. [Citations.]” In so
doing, they again argue in a conclusory manner without discussing the
substance of the specific purported inflammatory statements made by Willis
and without showing that they timely objected to such statements or that the
court abused its discretion by overruling any such objections. Accordingly,
we conclude that Cross-defendants have waived or forfeited their contention
on appeal and have also failed to carry their burden on appeal to show the
court abused its discretion. (Cassim, supra, 33 Cal.4th at pp. 794–795; Rayii,
supra, 218 Cal.App.4th at pp. 1211–1212.) Accordingly, we need not, and do

not, address the merits of their contention.19
                                     XIV
                       Order Granting Nonsuit Motion
      In their Argument 19, Cross-defendants contend the court erred by
granting the nonsuit motion filed by Jerne and McCall. In a conclusory
manner, they argue the court erred by precluding the jury from deciding
when Jerne and McCall had received Pavone’s emailed notice of P&F’s lien




19    See footnote 7 above for supporting case citations.

                                      91
because “[b]oth defendants gave conflicting and implausible explanations as
to their knowledge and receipt of this letter. [Citations.]”
      Our review of the record shows that both Jerne and McCall testified
they could not remember any specific date when they read Pavone’s March 1,
2017 e-mail regarding P&F’s purported lien on the Oliver property sale

proceeds.20 In support of their nonsuit motion, Jerne and McCall
represented to the court that they had testified at trial that they had no
knowledge of P&F’s lien prior to the distribution to them of the Oliver
property sale proceeds. They further represented that there was no evidence
showing they had knowledge of P&F’s lien prior to receiving Pavone’s e-mail.
      In granting Jerne and McCall’s nonsuit motion, the court concluded
that there was no affirmative evidence presented by Cross-defendants to
support a finding Jerne and McCall had read Pavone’s lien email prior to
their receipt of the Oliver property sale proceeds. The court stated that
Cross-defendants could not rely solely on speculation that they had
knowledge of the lien before their receipt of the proceeds. The court further
concluded that the mere receipt by Jerne and McCall of the checks from the
escrow company could not constitute intentional interference by them with
P&F’s interest in the sale proceeds as required for the conversion and theft
causes of action against them. The court concluded that the evidence did not
show Jerne or McCall took any action to prevent Cross-defendants from
having access to the sale proceeds, noting that the proceeds “simply came to
them.” Regarding the receipt of stolen property cause of action, the court



20     Pavone’s e-mail, dated March 1, 2017, was addressed to Willis and
copies of it were apparently sent to, inter alia, Jerne and McCall. The text of
that e-mail stated in its entirety: “Please see attached letter and supporting
lien.”

                                       92
concluded there was no evidence showing Jerne or McCall knew the Oliver
property sale proceeds were “stolen.” Accordingly, the court granted Jerne’s
and McCall’s nonsuit motion and dismissed them from the case.
      “A defendant is entitled to a nonsuit if the trial court determines the
evidence presented by plaintiff is insufficient to permit a jury to find in his or
her favor as a matter of law.” (IIG Wireless, Inc. v. Yi (2018) 22 Cal.App.5th
630, 650 (IIG Wireless).) Accordingly, in determining whether a nonsuit
motion should be, or should have been, granted, the substantial evidence
standard of review applies both at the trial and appellate court levels. (Ibid.;
Castaneda v. Olsher (2007) 41 Cal.4th 1205, 1214–1215 (Castaneda).)
      In their appellants’ brief, Cross-defendants argue, again in a conclusory
manner, that the trial court erred by granting Jerne’s and McCall’s nonsuit
motion because there was substantial evidence to support a finding they had
notice of the lien before they received the Oliver property sale proceeds.
Specifically, Cross-defendants argue there was such substantial evidence
based on the “ordinary reliability of email, along with [Jerne’s and McCall’s]
bumbling denials.” However, that argument does not constitute an
affirmative showing of substantial evidence to support a finding that Jerne
and McCall had knowledge of P&F’s lien at the time they received the sale
proceeds. Accordingly, Cross-defendants have not carried their burden on
appeal to show the trial court erred by granting Jerne’s and McCall’s nonsuit
motion. (Cf. IIG Wireless, supra, 22 Cal.App.5th at pp. 650–651; Castaneda,
supra, 41 Cal.4th at pp. 1214–1215.)
                                       XV
                  Denial of Motions for New Trial and JNOV
      In their Argument 20, Cross-defendants contend the trial court erred
by denying their motions for new trial and judgment notwithstanding the
verdict (JNOV). In another conclusory argument, they simply assert Willis
                                        93
did not submit any “meaningful” response to their “eleven grievances” cited
in support of their motions. In so doing, they do not present any substantive
legal analysis with citations to the evidence and supporting legal authority
showing the court erred by denying their motions. As a result, they have
waived or forfeited their contention and also failed to carry their burden on
appeal to affirmatively show the court erred. Accordingly, we need not, and

do not, address the merits of their contention.21

                                       XVI
                              Ruling on Demurrers
      In their Argument 21, Cross-defendants contend the trial court erred
by overruling their demurrers to three causes of action alleged in Willis’s
cross-complaint. However, in so contending, they simply “incorporate the
arguments made in the lower court.” Such an argument on appeal is
inappropriate: “It is inappropriate for an appellate brief to incorporate by
reference arguments contained in a document filed in the trial court.
[Citation.] Such practice does not comply with the requirement that an
appellate brief ‘support each point by argument and, if possible, by citation of
authority.’ (Cal. Rules of Court, rule 8.204(a)(1)(B).)” (Serri v. Santa Clara
University (2014) 226 Cal.App.4th 830, 854.) Accordingly, we disregard
Cross-defendants’ attempt to incorporate by reference arguments they made
below in support of their demurrers. (Ibid.; see also, Soukup v. Law Offices of
Herbert Hafif (2006) 39 Cal.4th 260, 294, fn. 20 [“It is well settled that the
Court of Appeal does not permit incorporation by reference of documents filed
in the trial court.”].) As a result, they have waived or forfeited their




21    See footnote 7 for supporting case citations.

                                        94
contention and also failed to carry their burden on appeal to affirmatively

show the court erred.22
                                     XVII
                             Prejudgment Interest
      In their Argument 22, Cross-defendants contend the trial court erred
by denying their postjudgment motion for an award of prejudgment interest
on P&F’s award of $284,000 on its common count for services rendered. In
particular, they argue the court erred by concluding the amount Willis owed
P&F for services rendered was uncertain or incapable of being made certain
by calculation within the meaning of Civil Code section 3287, subdivision (a)
(§ 3287(a)).
                                       A
      Applicable law. Section 3287(a) provides:

         "A person who is entitled to recover damages certain, or
         capable of being made certain by calculation, and the right
         to recover which is vested in the person upon a particular
         day, is entitled also to recover interest thereon from that
         day . . . ."

"Under [section 3287(a)] the court has no discretion, but must award
prejudgment interest upon request, from the first day there exists both a
breach [or other accrued cause of action] and a liquidated claim. [Citation.]"
(North Oakland Medical Clinic v. Rogers (1998) 65 Cal.App.4th 824, 828.) An
award of section 3287(a) prejudgment interest is not dependent on the type of
cause of action such as contract or tort, "but rather whether the damages
were readily ascertainable." (Levy-Zentner Co. v. Southern Pac.
Transportation Co. (1977) 74 Cal.App.3d 762, 795.) "Furthermore, a


22    See footnote 7 above for supporting case citations.

                                      95
defendant's denial of liability does not make damages uncertain for purposes
of . . . section 3287. [Citations.]" (Wisper Corp. v. California Commerce Bank
(1996) 49 Cal.App.4th 948, 958 (Wisper); Credit Managers' Assn. v. Brubaker
(1991) 233 Cal.App.3d 1587, 1595.) “The test for recovery of [section 3287(a)]
prejudgment interest . . . is whether ‘defendant actually know[s] the amount
owed or from reasonably available information could the defendant have
computed that amount.’ ” (Cassinos v. Union Oil Co. (1993) 14 Cal.App.4th
1770, 1789.) Esgro Central, Inc. v. General Ins. Co. (1971) 20 Cal.App.3d
1054, at page 1060, stated:

         "Damages are deemed certain or capable of being made
         certain within the provisions of [section 3287(a)] where
         there is essentially no dispute between the parties
         concerning the basis of computation of damages if any are
         recoverable but where their dispute centers on the issue of
         liability giving rise to damage."
In Wisper, we stated:

         "[I]t is clear that . . .section 3287 looks to the certainty of
         the damages suffered by the plaintiff, rather than to a
         defendant's ultimate liability, in determining whether
         prejudgment interest is mandated. An award of
         prejudgment interest is intended to make the plaintiff
         whole 'for the accrual of wealth which could have been
         produced during the period of loss.' [Citation.]" (Wisper,
         supra, at p. 958.)

Therefore, “prejudgment interest is awarded only when the sum is liquidated
within the meaning of the statute.” (Fireman’s Fund Ins. Co. v. Allstate Co.
(1991) 234 Cal.App.3d 1154, 1172 (Fireman’s Fund).)
      However, prejudgment interest is not appropriate when the amount of
damages must be judicially determined from conflicting evidence and is not
ascertainable from the information provided by the creditor. (Lineman v.
Schmid (1948) 32 Cal.2d 204, 212 [“interest is not allowable when damages
                                        96
cannot be computed except on conflicting evidence”]; Fireman’s Fund, supra,
234 Cal.App.3d at pp. 1172–1173.) “Thus, where the amount of damages
cannot be resolved except by verdict or judgment, prejudgment interest is not
appropriate.” (Wisper, supra, 49 Cal.App.4th at p. 960.) For example, where
an accounting is required to arrive at a sum justly due, prejudgment interest
is not allowed. (Chesapeake Industries, Inc. v. Togova Enterprises, Inc. (1983)
149 Cal.App.3d 901, 908.) Furthermore, “cases indicate that where there is a
large discrepancy between the amount of damages demanded in the
complaint and the size of the eventual award, that fact militates against a
finding of the certainty mandated by [section 3287(a)].” (Polster, Inc. v.
Swing (1985) 164 Cal.App.3d 427, 435 (Polster).) “The greater the disparity
between the complaint and the damages, however, the less likely
prejudgment interest is appropriate.” (Wisper, at p. 961.) On appeal, we
independently determine whether damages are ascertainable for purposes of
a section 3287(a) prejudgment interest award. (KGM Harvesting Co. v. Fresh
Network (1995) 36 Cal.App.4th 376, 391.)

                                       B
      Analysis. Here, the original complaint filed by LOBP sought $507,361
in unpaid legal fees. In their operative FAC, LOBP, along with P&F, again
sought $507,361 for the value of legal services rendered to Willis. In
comparison, the jury ultimately awarded P&F only $284,000 on its common
count for services rendered. Like the court in Polster, we conclude “[t]his
large discrepancy is inconsistent with a sum certain or capable of being made
certain at the time” the services were rendered or when the common count
claim otherwise arose. (Polster, supra, 164 Cal.App.3d at p. 436.)
Furthermore, the amount of damages to be awarded on P&F’s common count
for services rendered required a determination by the jury. Willis asserted

                                       97
the amount of legal fees sought by P&F was unreasonable and presented
evidence at trial that had the effect of reducing the amount of the value of
legal services provided from the $507,361 amount sought by P&F in the FAC
to only the $284,000 amount determined by the jury to be the reasonable
value of its services. Accordingly, we conclude the amount due P&F was not
a sum certain, or capable of being made certain by calculation, within the
meaning of section 3287(a). (Cf. Polster, at p. 436.) Therefore, the trial court
correctly denied Cross-defendants’ motion for section 3287(a) prejudgment
interest.
      Cross-defendants primarily rely on one California case in support of
their argument that the damages awarded on their common count for
services rendered were certain, or capable of being made certain by
calculation, within the meaning of section 3287(a). However, Cox v.
McLaughlin (1881) 76 Cal. 60, cited by Cross-defendants, rather than
supporting their position, supports the conclusion that the damages awarded
are not liquidated for purposes of section 3287(a) prejudgment interest. In
Cox, the court stated that, “as a general principle, [prejudgment] interest is
not allowed on unliquidated damages or demands,” and the term
“ ‘unliquidated damages’ ” applies to tort cases, as well as “cases upon a
quantum meruit, for goods sold and delivered or services rendered.” (Id. at
p. 67.) Here, P&F’s common count for the value of its legal services rendered
to Willis is more akin to, if not the same as, a common count for quantum
meruit than to a liquidated claim based on an undisputed amount or value of
services rendered, such as damages for nonpayment of specific amounts due
pursuant to a contract. (See, e.g., Farmers Ins. Exchange v. Zerin (1997) 53
Cal.App.4th 445, 460 [elements of a common count allegation]; Iverson,
Yoakum, Papiano & Hatch v. Berwald (1999) 76 Cal.App.4th 990, 996
[discussing common count for quantum meruit for reasonable value of
                                       98
services rendered]; Leoni v. Delany (1948) 83 Cal.App.2d 303, 307–310
[discussing common count for reasonable value of services rendered]; cf. Cox,
at pp. 68–69.) As the plaintiff did in Cox, P&F prevailed on its common count
and not on its contract cause of action. (Cox, at pp. 69–70.) Accordingly, as
in Cox, P&F’s “services . . . were uncertain as to amount, character, value,
and time of payment, until fixed by a verdict or findings of the court. They
were not of a character to have a fixed or ascertainable market value. [¶]
They could not be ascertained by computation, either in extent or value.
[Willis] was not in default for not ascertaining that which . . . [she] could not
ascertain except by an accord or by verdict, or its equivalent.” (Id. at p. 70.)
      Generally, a common count, such as a quantum meruit cause of action,
involves a determination of the reasonable value of services rendered or other
benefits conferred on a defendant, and the litigants usually dispute or contest
that reasonable value. Therefore, courts often have held that in a quantum
meruit case prejudgment interest cannot be awarded because the reasonable
value was not a sum certain, or capable of being made certain. Parker v.
Maier Brewing Co. (1960) 180 Cal.App.2d 630, at page 634, stated: "It is well
established that where there is no express contract and the action is in
quantum meruit to recover the reasonable value of services rendered, interest
is not recoverable prior to judgment. [Citations.]" (Original italics.)
Continental Rubber Wks. v. Bernson (1928) 91 Cal.App. 636, at page 638,
stated: "In general, interest is not allowable on unliquidated demands for
any period prior to judgment. This applies in cases founded in quantum
meruit . . . ." (Original italics.) The general rule applies here because Willis
did not simply dispute liability, but also disputed the reasonable value of
services rendered by P&F in defending against its common count for services
rendered. Accordingly, Cross-defendants have not carried their burden on
appeal to show that P&F was entitled to an award of section 3287(a)
                                        99
prejudgment interest on its $284,000 award on its common count for services

rendered.23
                                     XVIII
                            Remaining Contentions
      In Arguments 23, 24, and 25, Cross-defendants contend: (1) P&F is the
prevailing party entitled to its costs under Code of Civil Procedure section
1032, subdivision (a)(4) if it is awarded prejudgment interest (for which they
argued in Argument 22); (2) they substantially complied with the parties’
stipulation for redaction of sensitive information from the Agreement during
the case; and (3) cumulative errors by the court require reversal of the
judgment. However, we need not, and do not, address the merits of any of
these arguments. First, we concluded above that Cross-defendants are not
entitled to section 3287(a) prejudgment interest and, as a result, their total
monetary award does not make them prevailing parties under Code of Civil


23     Cross-defendants argue that, in any event, P&F should be entitled to
prejudgment interest on at least $200,000 of its $284,000 award because
Willis “acknowledged” during discovery that she owed P&F that amount. We
conclude that argument is ill-founded and unsupported by any apposite case
law. First, the two citations to the record on appeal in support of their
assertion that Willis “acknowledged” during discovery that she owed P&F
$200,000 do not provide any support for that assertion. Rather, the citation
to page 3621 of Volume 7 of the appellants’ appendix is simply to one page of
a P&F invoice and their citation to page 4956 of Volume 9 of the appellants’
appendix is simply to a blank title page, “Exhibit 488.” Neither cited page
provides any support for their assertion that Willis acknowledged, much less
admitted, that she owed P&F $200,000 on its common count for services
rendered. Second, neither of the two cases cited by Cross-defendants in
support of their argument are apposite to this case or otherwise persuade us
to reach a contrary conclusion. (See, e.g., Marine Terminals Corp. v. Paceco,
Inc. (1983) 145 Cal.App.3d 991, 996 [defendant disputed its liability, but not
amount of charges]; Bott v. American Hydrocarbon Corp. (5th Cir. 1972) 458
F.2d 229, 232 [prejudgment interest awarded to plaintiff for loans of money to
defendant and for wages owed to him based on uncontested evidence].
                                       100
Procedure section 1032, subdivision (a)(4) (e.g., “the party with a net
monetary recovery”). Second, they do not cite any error by the trial court or
Willis by which they are aggrieved parties regarding the purported
stipulation for redaction of the Agreement and from which they have the
right to appeal. Third, because we have concluded Cross-defendants have not
carried their burden on appeal to show any single prejudicial error, there
cannot be any cumulative prejudicial error. Accordingly, we reject Cross-
defendants’ final three contentions.
                                DISPOSITION
      The judgment is affirmed. Respondent is entitled to her costs on
appeal.



                                                                      IRION, J.


WE CONCUR:



O'ROURKE, Acting P. J.



DO, J.




                                       101